Exhibit 10.2

Execution Counterpart

--------------------------------------------------------------------------------

FACILITY CUSIP No.

CREDIT AGREEMENT

Dated as of April 23, 2007

among

ENERGY PARTNERS, LTD.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and L/C Issuer,

JPMORGAN CHASE BANK, N.A.

and BNP PARIBAS,

as Co-Syndication Agents,

THE BANK OF NOVA SCOTIA

and BMO CAPITAL MARKETS FINANCING, INC.,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    26

1.03

   Accounting Terms    27

1.04

   Rounding    27

1.05

   Times of Day    27

1.06

   Letter of Credit Amounts    27

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   28

2.01

   The Loans    28

2.02

   Borrowings, Conversions and Continuations of Revolving Credit Loans    28

2.03

   Letters of Credit    30

2.04

   Voluntary Prepayments    39

2.05

   Required Prepayments    40

2.06

   Reduction of Revolving Credit Commitments    42

2.07

   Repayment of Loans    42

2.08

   Interest    42

2.09

   Fees    43

2.10

   Computation of Interest and Fees    44

2.11

   Evidence of Debt    44

2.12

   Payments Generally; Administrative Agent’s Clawback    44

2.13

   Sharing of Payments    46

2.14

   Initial Borrowing Base    47

2.15

   Subsequent Determinations of Borrowing Base    47

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   49

3.01

   Taxes    49

3.02

   Illegality    52

3.03

   Inability to Determine Rates    52

3.04

   Increased Costs    53

3.05

   Compensation for Losses    55

3.06

   Mitigation Obligations; Replacement of Lenders    55

3.07

   Survival    56

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   56

4.01

   Conditions of Initial Credit Extension    56

4.02

   Conditions to all Credit Extensions    58

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   59

5.01

   Existence, Qualification and Power    59

5.02

   Authorization; No Contravention    59

5.03

   Governmental Authorization; Other Consents    59

5.04

   Binding Effect    59

 

i



--------------------------------------------------------------------------------

5.05

   Financial Statements; No Material Adverse Effect    59

5.06

   Litigation    60

5.07

   No Default    60

5.08

   Environmental Compliance    60

5.09

   Insurance    61

5.10

   Taxes    61

5.11

   ERISA Compliance    62

5.12

   Subsidiaries; Organization Information    62

5.13

   Margin Regulations; Investment Company Act    62

5.14

   Disclosure    63

5.15

   Compliance with Laws    63

5.16

   Solvency    63

5.17

   Casualty, Etc.    63

5.18

   Restriction on Liens    63

5.19

   Properties; Titles, Etc.    64

5.20

   Maintenance of Properties    65

5.21

   Gas Imbalances, Prepayments    66

5.22

   Marketing of Production    66

5.23

   Purchasers of Production    66

5.24

   Taxpayer Identification Number    66

5.25

   Existing Swap Transactions    67

ARTICLE VI. AFFIRMATIVE COVENANTS

   67

6.01

   Financial Statements    67

6.02

   Certificates; Other Information    68

6.03

   Notices    71

6.04

   Payment of Obligations    72

6.05

   Preservation of Existence, Etc.    72

6.06

   Maintenance of Properties    73

6.07

   Maintenance of Insurance    73

6.08

   Compliance with Laws    73

6.09

   Books and Records    73

6.10

   Inspection Rights    73

6.11

   Use of Proceeds    74

6.12

   Covenant to Guarantee Obligations and Give Security    74

6.13

   Title Information    75

6.14

   Production Proceeds    76

6.15

   Mortgaged Property Covenants    76

6.16

   Required Swap Transactions    77

6.17

   Further Assurances; Environmental Reports    77

ARTICLE VII. NEGATIVE COVENANTS

   78

7.01

   Liens    78

7.02

   Investments    79

7.03

   Indebtedness    80

7.04

   Fundamental Changes    82

 

ii



--------------------------------------------------------------------------------

7.05

   Dispositions    82

7.06

   Restricted Payments    83

7.07

   Change in Nature of Business    84

7.08

   Transactions with Affiliates    84

7.09

   Burdensome Agreements    84

7.10

   Use of Proceeds    85

7.11

   Hedging Contracts    85

7.12

   Limitation on Leases    86

7.13

   Gas Imbalances, Take-or-Pay or Other Prepayments    86

7.14

   Limitation on Prepayment or Redemption of Indebtedness    86

7.15

   Financial Covenants    87

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   87

8.01

   Events of Default    87

8.02

   Remedies upon Event of Default    89

8.03

   Application of Funds    90

ARTICLE IX. ADMINISTRATIVE AGENT

   91

9.01

   Appointment and Authorization of Administrative Agent    91

9.02

   Rights as a Lender    91

9.03

   Exculpatory Provisions    91

9.04

   Reliance by Agent    92

9.05

   Delegation of Duties    92

9.06

   Resignation of Administrative Agent    93

9.07

   Non-Reliance on Administrative Agent and Other Lenders    93

9.08

   No Other Duties, Etc.    94

9.09

   Administrative Agent May File Proofs of Claim    94

9.10

   Collateral and Guaranty Matters    94

ARTICLE X. MISCELLANEOUS

   95

10.01

   Amendments, Etc.    95

10.02

   Notices; Effectiveness; Electronic Communications    97

10.03

   No Waiver; Cumulative Remedies    99

10.04

   Expenses; Indemnity; Damage Waiver.    99

10.05

   Payments Set Aside    101

10.06

   Successors and Assigns    102

10.07

   Treatment of Certain Information; Confidentiality    106

10.08

   Right of Setoff    106

10.09

   Interest Rate Limitation    107

10.10

   Counterparts; Integration; Effectiveness    107

10.11

   Survival of Representations and Warranties    107

10.12

   Severability    108

10.13

   Replacement of Lenders    108

10.14

   Governing Law; Jurisdiction; Etc.    109

10.15

   Waiver of Right to Trial by Jury    110

10.16

   No Advisory or Fiduciary Responsibility    110

10.17

   USA PATRIOT Act Notice    110

10.18

   Time of the Essence    111

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.2

   Description of property covered by Announced Divestiture

2.01

   Lenders’ Revolving Credit Commitments and Applicable Revolving Credit
Percentages

4.01

   Security Documents

5.06

   Litigation

5.08

   Environmental

5.12

   Subsidiaries

5.17

   Casualty Matters

5.21

   Gas Imbalances, Take or Pay, etc.

5.22

   Marketing Contracts

5.23

   Existing Purchasers of Production

5.25

   Existing SWAP Transactions

7.02

   Investments

7.03

   Indebtedness

10.02

   Addresses

EXHIBITS

 

Form of

A

   Loan Notice

B

   Note

C

   Guarantee and Collateral Agreement

D

   Compliance Certificate

E

   Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) is entered into as of April 23, 2007, among
ENERGY PARTNERS, LTD., a Delaware corporation (“Borrower”), each lender from
time to time party hereto (collectively, “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and
Collateral Agent.

Borrower has requested that Lenders provide a revolving credit facility, and
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” has the meaning specified in Section 2.09 (b).

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means Administrative Agent or the Collateral Agent.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all Lenders, but in no event to exceed the Maximum Revolving Credit Amount.

“Agreement” means this Credit Agreement.

“Announced Divestiture” means the Disposition by Borrower and/or any of its
Subsidiaries of all, or a substantial portion, of the property described in
Schedule 1.2, as publicly announced by Borrower on March 12, 2007.



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Borrowing Base Usage:

 

Pricing
Level

  

Borrowing Base Usage

   Unused Fee    

Eurodollar Rate +

Letters of Credit

    Base Rate +  

1

   greater than or equal to 100%    0.500 %   2.50 %   0.50 %

2

   less than 100% but greater than or equal to 90%    0.500 %   2.00 %   0.25 %

3

   less than 90% but greater than or equal to 75%    0.375 %   1.75 %   0.00 %

4

   less than 75% but greater than or equal to 50%    0.375 %   1.50 %   0.00 %

5

   less than 50% but greater than or equal to 25%    0.300 %   1.25 %   0.00 %

6

   less than 25%    0.250 %   1.00 %   0.00 %

“Applicable Revolving Credit Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment at such time. If the commitment of each Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02 or if the Aggregate Revolving
Credit Commitments have expired, then the Applicable Revolving Credit Percentage
of each Lender shall be determined based on the Applicable Revolving Credit
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Revolving Credit Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent.

 

2



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other applicable agreement or instrument were accounted for as a Capitalized
Lease and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 31, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date for Revolving Credit Loans, (b) the date
of termination of the Aggregate Revolving Credit Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit Loans
of the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.14 or the amount determined by Administrative Agent
and Supermajority Lenders (or all Lenders in the case of an increase in the
Borrowing Base) in accordance with the provisions of Section 2.15 (a), (b) or
(c); as reduced pursuant to Section 2.15(d); provided, however, that in no event
shall the Borrowing Base ever exceed the Aggregate Revolving Credit Commitments.

 

3



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” has the meaning specified in Section 2.05(a).

“Borrowing Base Period” has the meaning specified in Section 2.15(a).

“Borrowing Base Usage” means on any date the percentage, at the close of
business on such day, or if such day is not a Business Day, on the immediately
preceding Business Day, equivalent to the (i) Total Revolving Credit
Outstandings divided by (ii) the Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Borrower or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Security Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, or, in the case of any CFC, a bank organized
in a jurisdiction in which the CFC conducts operations having assets in excess
of $500,000,000 (or its equivalent in another currency) in each case with
maturities of not more than 360 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;

(d) repurchase agreements with a term of not more than 30 days for underlying
securities of the types set forth in clause (a) or (c) above;

 

4



--------------------------------------------------------------------------------

(e) in the case of any Foreign Subsidiary, other customarily utilized
high-quality investment in the country where such Subsidiary is located or such
investment is made; and

(f) Investments, classified in accordance with GAAP as current assets of
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c), (d) and
(e) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, more than 50% of the total equity
securities of Borrower entitled to vote for members of the board of directors or
equivalent governing body of Borrower on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)

 

5



--------------------------------------------------------------------------------

above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “change of control” or any comparable term under, and as defined in, any
Senior Note Indenture shall have occurred.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of any kind which is subject to a Lien in favor
of the Collateral Agent for the benefit of Lenders or which, under the terms of
any Security Document, is purported to be subject to such a Lien.

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Security Documents securing the Obligations and Secured Swap
Obligations, or any successor collateral agent thereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDAX” means, for any Measurement Period, for Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication (a) the following to the extent
deducted in calculating such Consolidated Net Income for such period:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable by Borrower and its Subsidiaries,
(iii) depreciation, depletion, amortization, exploration and dry hole expense
and other similar non-cash charges and noncash compensation expenses, (iv) non
cash charges resulting from FASB 133, FASB 143 or FASB 144, as amended, and
(v) any non-recurring or unusual losses during such period to the extent that
same are acceptable to Borrower and Administrative Agent, and (b) the following
one time charges to the extent deducted in calculating such Consolidated Net
Income for such period: (i) other general and administrative expenses
attributable to $43.5 million related to the fee advanced by Borrower to Plains
Exploration and Production Company on behalf of Stone Energy Corporation
(“Stone”) to terminate their merger agreement, (ii) $8.0 million Borrower paid
to Stone to terminate Borrower’s merger agreement with Stone, (iii) legal and
financial advisory costs of $15.0 million associated with the Borrower’s merger
agreement with Stone and its subsequent termination, the unsolicited third party
offer in 2006 and the ongoing strategic alternatives process and (iv) the
increase in 2006 over the amount in 2005 in stock based compensation in the
amount of $3.9 million due to the adoption in 2006 of the fair-value recognition
provisions of Statement of Financial Standards No. 123 (R), “Share Based
Payment” and minus (c) (i) all noncash (other than the accrual of revenue or
recording of receivables in the ordinary course of business) items increasing
such Consolidated Net Income

 

6



--------------------------------------------------------------------------------

for such period, and (ii) any non-recurring or unusual gains during such period
to the extent that same are acceptable to Borrower and Administrative Agent.

“Consolidated Interest Charges” means, for any Measurement Period, for Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of Borrower
and its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense under Capitalized Leases of Borrower and its
Subsidiaries with respect to such period that is treated as interest in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDAX to (b) Consolidated Interest Charges
(excluding, however, non-cash interest in respect of original issue discount,
other prepaid interest, and other expenses associated with this Agreement that
constitute non-cash items in the period in which they must be expensed by
Borrower or the applicable Subsidiary, to the extent that same would otherwise
be included in Consolidated Interest Charges), in each case, of or by Borrower
and its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the following Indebtedness of Borrower and its Subsidiaries (without
duplication) (i) Indebtedness of the types described in clauses (a) and/or
(f) of the definition of “Indebtedness”, (ii) plus any other Indebtedness that
would properly be characterized as long-term indebtedness on the financial
statements of Borrower, and (iii) Indebtedness of the types described in clause
(h) of the definition of Indebtedness described in the foregoing clauses (i) and
(ii), in each case determined on a consolidated basis, to (b) Consolidated
EBITDAX of Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, for any Measurement Period, with respect to
Borrower and its Subsidiaries on a consolidated basis, the aggregate of the net
income (or loss) of Borrower and the Consolidated Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which Borrower or any Subsidiary has an interest (which interest does not cause
the net income of such other Person to be consolidated with the net income of
Borrower and its Subsidiaries in accordance with GAAP), except to the extent of
the amount of dividends or distributions actually paid in cash during such
period by such other Person to Borrower or to a Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or requirement of
Governmental Authority applicable to such Subsidiary or is otherwise restricted
or prohibited, in each case determined in accordance with GAAP; (c) any
extraordinary gains or losses during such period, and (d) any gains or losses
attributable to writeups or writedowns of assets, including ceiling test
writedowns; and provided further that for purposes of calculating the
Consolidated Leverage Ratio, if Borrower or any Subsidiary shall acquire or
Dispose of any material Property during the Measurement Period or after the
Measurement Period and up to and including the date of the

 

7



--------------------------------------------------------------------------------

consummation of such acquisition or Disposition, then Consolidated Net Income
shall be calculated after giving pro forma effect to such acquisition (including
the revenues of the Properties acquired), merger or Disposition, as if such
acquisition, merger or Disposition had occurred on the first day of the
Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means the rating determined by S&P or Moody’s respectively of the
Indebtedness under this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Eurodollar Rate Loan plus 2% per annum, and (b) when used
with respect to L/C Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans or participations in L/C Obligations required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder or unless such failure has been cured, (b) has otherwise failed
to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured, or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Determination Date” has the meaning specified in Section 2.15(a).

 

8



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Obligations
hereunder outstanding and all of the Revolving Credit Commitments are
terminated.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Engineering Report” means each of the Initial Engineering Reports and each
engineering report delivered pursuant to Section 6.02(d), (e) or (f).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares

 

9



--------------------------------------------------------------------------------

of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the consummation of the issuance (other than to any
employees or directors) of Equity Interests of the Borrower after the date
hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization within the
meaning of Title IV of ERISA; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Bloomberg L.P. (or other commercially
available source providing quotations of BBA LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

10



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder or any other Loan Document, (a) taxes
imposed on or measured by its net income or profits, and franchise taxes
(however denominated, including any such taxes imposed on or measured by overall
gross income) or similar taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, or with which such
recipient otherwise has nexus (other than nexus arising solely from receiving
any payment or enforcing its rights under this Agreement or any other Loan
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed on amounts payable to such Foreign Lender by any other
jurisdiction as described in (a), (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender
pursuant to any law that was in effect at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 3.01(a) , and (d) any
U.S. federal backup withholding tax attributable to a Lender’s failure to comply
with Section 3.01(f).

“Existing Credit Agreement” has the meaning given in Section 4.01(a)(x).

“Existing Indenture” means that certain Indenture dated August 1, 2003 among
Borrower and Wells Fargo Bank, N.A., as Trustee, governing Borrower’s 8-3/4%
Senior Notes.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

11



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of Borrower existing on the
Closing Date and each other Subsidiary of Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

 

12



--------------------------------------------------------------------------------

“Guaranty” means, collectively the Guarantee and Collateral Agreement, made by
the Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit C, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Transaction;

(d) all obligations (net of reimbursement rights from other working interest
owners) of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 90 days after the date on which
such trade account payable was created or which are being disputed in good
faith);

(e) Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including Indebtedness arising
under conditional sales or other title retention agreements), whether or not
such Indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

13



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership for which such Person is liable either by
agreement or by operation of applicable Law, but only to the extent of such
liability. The amount of any net obligation under any Swap Transaction on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes imposed on any payment (or accrual in respect of
such payment) made by or on account of any obligation of Borrower hereunder or
any other Loan Document, other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Engineering Reports” means, collectively, (i) the report concerning
certain Oil and Gas Properties of Loan Parties as of December 31, 2006 prepared
as of February 16, 2007 by Netherland, Sewell & Associates, Inc. and (ii) the
report concerning certain Oil and Gas Properties of Loan Parties as of
December 31, 2006 prepared as of February 14, 2007 by Ryder Scott Company
Petroleum Consultants, L.P.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of

 

14



--------------------------------------------------------------------------------

another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is seven days prior to the Maturity
Date for Revolving Credit Loans then in effect (or if such day is not a Business
Day, the next preceding Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

 

15



--------------------------------------------------------------------------------

“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
(ii) any other Lender(s) that Borrower and Administrative Agent agree to
designate as an “L/C Issuer”.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to $25,000,000. The L/C Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, Borrower and its Subsidiaries shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Credit Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranties, each Issuer
Document, Administrative Agent Fee Letter, each Security Document, and each
Secured Swap Transaction and the agreements and confirmations evidencing or
governing each Secured Swap Transaction; provided that for purposes of the
definition of “Material Adverse Effect” and Articles IV through X, “Loan
Documents” shall not include Secured Swap Transactions and the agreements and
confirmations evidencing or governing each Secured Swap Transaction.

 

16



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Borrower or Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of Administrative
Agent or any Lender under any Loan Document or of the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means April 23, 2011.

“Maximum Revolving Credit Amount” means $300,000,000.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Borrower for which financial statements
contemplated by Section 6.01(a) or (b) are available to Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means any Oil and Gas Properties owned by Loan Parties
subject to the Liens under the Security Documents.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Borrower or any of its Subsidiaries, the
excess, if any, of (i) the sum of cash and cash equivalents received in
connection with such transaction (including any cash or cash equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable
out-of-pocket expenses incurred by Borrower or any Subsidiary in connection with
such transaction and (C) income taxes reasonably estimated to be actually
payable within two years of the date of the relevant transaction as a result of
any gain recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds;

 

17



--------------------------------------------------------------------------------

(b) with respect to casualty, condemnation or payment in respect of
indemnification, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such casualty, condemnation or payment in respect of
indemnification (including any cash received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when
so received) over (ii) the sum of (A) the reasonable and customary out-of-pocket
expenses incurred by Borrower or any Subsidiary in connection with recovery of
such amounts and (B) the amount applied to repair or replacement or the payment
to any Person (other than Borrower or any Subsidiary) in respect of such
casualty, condemnation or indemnification;

(c) with respect to the incurrence of any Indebtedness for borrowed money (but
without this provision being construed to permit the incurrence of Indebtedness
not otherwise permitted by Section 7.03) by Borrower or any Subsidiary, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such incurrence over (ii) the arrangement, upfront or underwriting fees,
and other reasonable and customary out-of-pocket expenses, incurred by Borrower
or such Subsidiary in connection with such incurrence; and

(d) with respect to any Equity Issuance, the excess of (i) the sum of the cash
and cash equivalents received in connection with such issuance over (ii) the
arrangement, upfront or underwriting fees, and other reasonable and customary
out-of-pocket expenses, incurred by Borrower or such Subsidiary in connection
with such issuance.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

18



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, enforcement of, or otherwise with respect, this Agreement or any other
Loan Document or the provision of the Collateral pursuant to this Agreement or
any other Loan Document.

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Revolving Credit Loans after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

“Overadvance Amount” means $25,000,000, as reduced pursuant to Section 2.05.

“Overadvance Period” means the period from the Closing Date to the earlier of
(i) April 23, 2008 or (ii) the date that the Overadvance Amount has been reduced
to zero pursuant to Section 2.05.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means:

(a) Liens for taxes, assessments or other governmental charges or levies which
are not delinquent or which are being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP;

(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

 

19



--------------------------------------------------------------------------------

(c) statutory landlord’s liens, operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;

(d) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(e) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;

(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions, or reservations on or with respect to any real property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such real property or (iii) individually or in the aggregate
materially interfering with the ordinary conduct of the business of Borrower and
its Subsidiaries at such real property;

(g) Liens under the Security Documents; and

(h) with respect only to property subject to any particular Security Document,
Liens burdening such property which are expressly allowed by such Security
Document.

Provided, however, that Liens described in clauses (a) through (c) shall remain
“Permitted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the first priority Lien granted in
favor of Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Permitted Liens.

“Permitted Transactions” means (i) the repurchase by the Borrower of up to
8,700,000 of its issued and outstanding its common shares for approximately $200
million at $23 per share, pursuant to the planned offer announced March 12, 2007
and (ii) the cash tender offer to purchase the Company’s outstanding 8 3/4%
Senior Notes due 2010.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

 

20



--------------------------------------------------------------------------------

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of any
Swap Transaction or for a particular month, as applicable, from properties and
interests owned by any Loan Party which are located in or offshore of the United
States and which have attributable to them Proved Reserves, as such production
is projected in the most recent report delivered pursuant to Section 6.02(d) or
(e), after deducting projected production from any properties or interests
Disposed of or under contract for Disposition that had been included in such
report and after adding projected production from any properties or interests
that had not been reflected in such report but that are reflected in a separate
or supplemental reports meeting the requirements of such Section 6.02(d) or
(e) and otherwise are satisfactory to Administrative Agent.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves as defined in the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question, which are categorized as both
“Developed” and “Producing” in the Definitions, “Proved Developed Nonproducing
Reserves” means Proved Reserves which are categorized as both “Developed” and
“Nonproducing” in the Definitions, and “Proved Undeveloped Reserves” means
Proved Reserves which are categorized as “Undeveloped” in the Definitions.

“Public Lender” has the meaning specified in Section 6.02.

“PV” means the net present value, discounted at 9% per annum, of the future net
revenues expected to accrue to Borrower’s and its Subsidiaries’ collective
interests in Proved Reserves expected to be produced from Oil and Gas Properties
during the remaining expected economic lives of such reserves. Each calculation
of such expected future net revenues shall be made in accordance with the then
existing standards of the Society of Petroleum Engineers, provided that in any
event (a) appropriate deductions shall be made for severance and ad valorem
taxes, and for operating, gathering, transportation and marketing costs required
for the production and sale of such reserves, (b) appropriate adjustments shall
be made for hedging operations, (c) the pricing assumptions used in determining
PV for any particular reserves shall be based upon the following price decks:
(i) for natural gas, the quotation for deliveries of natural gas for each such
year from the New York Mercantile Exchange for Henry Hub and (ii) for crude oil,
the quotation for deliveries of West Texas Intermediate crude oil for each such
calendar year from the New York Mercantile Exchange for Cushing, Oklahoma, and
(d) the cash-flows derived from the pricing assumptions set forth in clauses
(b) and (c) above shall be further adjusted to account for the historical basis
differentials for each month during the preceding 12-month period calculated by
comparing Borrower’s and its Subsidiaries’ realized natural gas and crude oil to
the respective Henry Hub and Cushing, Oklahoma New York Mercantile Exchange
prices for each month during such period.

“Register” has the meaning specified in Section 10.06(c).

 

21



--------------------------------------------------------------------------------

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice and (b) with respect to
an L/C Credit Extension, a L/C Application.

“Required Collateral” means Mortgaged Properties constituting at least 80% of
PV, based upon the discounted present value of projected production from Proved
Reserves evaluated in the Engineering Report most recently delivered for
determination of either the Borrowing Base or Total Reserve Value or, in the
case of Oil and Gas Properties acquired subsequent to such Engineering Report,
based on such value determined by the Collateral Agent.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Revolving Credit Facility or, if the commitment of each Lender
to make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Revolving Credit Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Lender for purposes
of this definition); provided that the Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, any vice president, the treasurer, any assistant
treasurer, the secretary, or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to Borrower’s
stockholders, partners or members (or the equivalent of any thereof or any
option, warrant or other right to acquire any such dividend or other
distribution or payment).

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to Borrower pursuant to Section 2.01 and
(b) purchase participations in

 

22



--------------------------------------------------------------------------------

L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheduled Determinations” of the Borrowing Base means a determination of the
Borrowing Base made pursuant to Section 2.15(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Swap Banks, each co-agent or sub-agent
appointed by Administrative Agent from time to time pursuant to Section 9.05,
and the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Documents.

“Secured Swap Obligations” means amounts owing in respect of any Secured Swap
Transaction.

“Secured Swap Transaction” means any Swap Transaction permitted under
Section 7.11 that is entered into by and between Borrower and any Swap Bank.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Loan Party to a Collateral Agent in connection with this
Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or Secured Swap Obligations or the
performance of any Loan Party’s other duties and obligations under the Loan
Documents.

“Security Schedule” means Schedule 4.01 hereto.

 

23



--------------------------------------------------------------------------------

“Senior Notes” means (a) a new issue of senior notes and guarantees thereof to
be issued on or prior to the Closing Date in the principal amount of up to
$450,000,000, and (b) any refinancing, refunding, renewal or extension thereof
permitted by Section 7.03(b).

“Senior Note Indenture” means each of (a) the Indenture governing the Senior
Notes and (b) other Indentures or Indenture supplements entered into from time
to time in governing Indebtedness permitted by Section 7.03(b).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Determinations” of the Borrowing Base has the meaning specified in
Section 2.15(c).

“Subject Disposition” has the meaning specified in Section 7.05(g).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Supermajority Lenders” means, as of any date of determination, Lenders having
more than 66-2/3% of the Revolving Credit Facility.

“Swap Bank” means any Person that, at the time it enters into a Secured Swap
Transaction, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Swap Transaction.

“Swap Termination Value” means, in respect of any one or more Swap Transactions,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Transactions, (a) for any date on or after the
date such Swap Transactions have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-

 

24



--------------------------------------------------------------------------------

to-market value(s) for such Swap Transactions, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Transactions (which may include a Lender or any Affiliate of
a Lender).

“Swap Transaction” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange master agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and lease back
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $10,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and all L/C Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets,

 

25



--------------------------------------------------------------------------------

determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Availability” means, at any time of determination, the amount by which
the Borrowing Base plus, during the Overadvance Period, the Overadvance Amount
exceeds the Total Revolving Credit Outstandings.

“Unused Fee” has the meaning specified in Section 2.09.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

26



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

27



--------------------------------------------------------------------------------

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Applicable Revolving Credit Percentage
of the Borrowing Base plus during the Overadvance Period, the Overadvance
Amount; provided, however, that after giving effect to any Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Borrowing Base, plus,
during the Overadvance Period, the Overadvance Amount, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, Borrower may borrow under this
Section 2.01, prepay under Section 2.04 or Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Revolving Credit Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the Business Day prior
to the requested date of any Borrowing of Base Rate Loans. Not later than
11:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, as to Eurodollar Rate Loans, Administrative Agent
shall notify Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all Lenders. Each telephonic
notice by Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Section 2.03(c) and any Borrowing of the then existing full
availability under the Agreement, each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether Borrower is requesting Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If Borrower fails to specify a Type
of Loan in a Loan Notice or if Borrower fails to give a timely notice requesting
a conversion or continuation, then the applicable Revolving Credit Loans shall
be made as, or

 

28



--------------------------------------------------------------------------------

converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Revolving Credit Percentage
of the applicable Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by Borrower, Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Loan available to Administrative Agent in
immediately available funds at Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), Administrative
Agent shall make all funds so received available to Borrower in like funds as
received by Administrative Agent either by (i) crediting the account of Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing is
given by Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing first, shall be applied, to the payment in full of any such L/C
Borrowings, and second, shall be made available to Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans and Borrower agrees to pay all amounts due under Section 3.05 in
accordance with the terms thereof due to any such conversion.

(d) Administrative Agent shall promptly notify Borrower and Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Revolving Credit Loans.

 

29



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Revolving Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of Borrower or
its Subsidiaries and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Borrowing Base plus, during
the Overadvance Period, the Overadvance Amount, (y) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Credit Commitment, or
(z) the Outstanding Amount of the L/C Obligations shall not exceed the L/C
Sublimit. Each request by Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iv), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the L/C
Expiration Date, unless all the Lenders have approved such expiry date.

(iii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C

 

30



--------------------------------------------------------------------------------

Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with Borrower or such Lender
to eliminate the L/C Issuer’s risk with respect to such Lender; or

(F) unless specifically provided for in this Agreement, such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX

 

31



--------------------------------------------------------------------------------

included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such L/C Application must be
received by the L/C Issuer and Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such L/C
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, Borrower shall furnish to the L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the L/C Issuer
or Administrative Agent may require.

(ii) Promptly after receipt of any L/C Application at the address set forth in
Section 10.02 for receiving L/C Applications and related correspondence, the L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Application from Borrower
and, if not, the L/C Issuer will provide Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Lender,
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an

 

32



--------------------------------------------------------------------------------

amount equal to the product of such Lender’s Applicable Revolving Credit
Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(iv) If Borrower so requests in any applicable L/C Application, the L/C Issuer
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the L/C Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(v) If Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, Borrower shall
not be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such

 

33



--------------------------------------------------------------------------------

non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing the L/C Issuer not to permit such reinstatement.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse the L/C Issuer through Administrative Agent in
an amount equal to the amount of such drawing. If Borrower fails to so reimburse
the L/C Issuer by such time, Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Revolving
Credit Percentage thereof. In such event, Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to Administrative Agent for the account of the L/C Issuer at
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to Borrower in
such amount. Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the

 

34



--------------------------------------------------------------------------------

Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to Administrative Agent for
the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Credit Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Credit Loans pursuant
to this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the LC/ Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

35



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of

 

36



--------------------------------------------------------------------------------

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any of its
Subsidiaries.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against the L/C Issuer, and
the L/C Issuer may be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by
Borrower which Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign

 

37



--------------------------------------------------------------------------------

a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of Administrative Agent, (i) if an Event
of Default has occurred and is continuing, or (ii) if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(a)(iii) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to Collateral Agent,
for the benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to Administrative Agent and the L/C Issuer (which
documents are hereby consented to by Lenders). Derivatives of such term have
corresponding meanings. Borrower hereby grants to Collateral Agent, for the
benefit of the L/C Issuer and Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America. If at any time Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than Collateral Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, Borrower
will, forthwith upon demand by Administrative Agent, pay to Collateral Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that Administrative Agent determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the L/C
Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit) and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial Letter of Credit.

(i) L/C Fees. Borrower shall pay to Administrative Agent for the account of each
Lender in accordance with its Applicable Revolving Credit Percentage a L/C fee
(the “L/C Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. L/C Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be

 

38



--------------------------------------------------------------------------------

computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all L/C Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to the L/C Issuer for its own account a fronting fee
with respect to each Letter of Credit, at the rate per annum specified in
Administrative Agent Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such individual customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Voluntary Prepayments. Borrower may, upon notice to Administrative Agent,
at any time or from time to time voluntarily prepay Revolving Credit Loans in
whole or in part without premium or penalty except as provided in
Section 2.04(b); provided that (i) such notice must be received by
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) one Business Day prior
to any prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based upon such
Lender’s Applicable Revolving Credit Percentage). If such notice is given by

 

39



--------------------------------------------------------------------------------

Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment of Revolving Credit Loans
pursuant to this Section 2.04 shall be applied to the Revolving Credit Loans of
Lenders in accordance with their respective Applicable Revolving Credit
Percentages.

2.05 Required Prepayments.

(a) Except in the circumstances provided in Section 2.05(b), (c), (d) or (e) if
at any time the Total Revolving Credit Outstandings exceed the Borrowing Base on
such date plus, during the Overadvance Period, the Overadvance Amount on such
date (such excess being herein called a “Borrowing Base Deficiency”), Borrower
shall, within ten days after Administrative Agent gives notice of such fact to
Borrower, give notice to Administrative Agent that it has elected will do one or
a combination of the following sufficient to eliminate such Borrowing Base
Deficiency:

(i) prepay the principal of the Revolving Credit Loans (and after all Revolving
Credit Loans are repaid in full, Cash Collateralize the L/C Obligations in
accordance with Section 2.03(g)) within ten days after such notice by Borrower
in an aggregate amount at least equal to such Borrowing Base Deficiency;

(ii) prepay the principal of the Revolving Credit Loans (and, after all
Revolving Credit Loans are repaid in full, Cash Collateral the L/C Obligations
in accordance with Section 2.03(g)) in monthly installments approved by
Administrative Agent, but in no event to exceed six installments without the
approval of Required Lenders, in an aggregate amount at least equal to such
Borrowing Base Deficiency, with the first such installment to be paid within
thirty days after the giving of such notice by Borrower and the subsequent
installments to be due and payable at one month intervals thereafter until such
Borrowing Base Deficiency has been eliminated; or

(iii) submit to Administrative Agent with such notice, information regarding
additional assets owned by Borrower or its Subsidiaries that were not previously
considered in the determination of the Borrowing Base and within thirty days
after such notice by Borrower provide to Administrative Agent deeds of trust,
mortgages, chattel mortgages, security agreements, financing statements and
other security documents granting, confirming, and perfecting first and prior
liens or security interests in such assets, in each case satisfactory to
Administrative Agent in its sole discretion, the value of which shall be
sufficient in the determination of Administrative Agent, in its sole discretion,
to increase the Borrowing Base to an amount which eliminates such Borrowing Base
Deficiency; whereupon Borrower shall be obligated to provide such security
documents within such thirty days after such notice by Borrower;

provided, however, to the extent that the installments under subsection (ii) of
this Section 2.05(a) are not approved by Administrative Agent or Borrower is
unable

 

40



--------------------------------------------------------------------------------

to demonstrate to the satisfaction of Administrative Agent within ten days after
the date of any such election under subsection (ii) of this Section 2.05(a) that
Borrower has sufficient available monthly cash from Projected Oil and Gas
Production to pay such installments or to the extent Administrative Agent
determines that such assets and security documents to be provided under
subsection (iii) of this Section 2.05(a) will not be satisfactory or will not
increase the Borrowing Base to an amount which eliminates such Borrowing Base
Deficiency, then, within ten days after receiving notice of such determination
from Administrative Agent, Borrower will make the prepayment specified in
subsection (i) of this Section 2.05(a).

(b) During the Overadvance Period,

(i) on the date of the consummation of any Announced Divestiture, the incurrence
or issuance by Borrower or any of its Subsidiaries of any Indebtedness (other
than Indebtedness expressly permitted to be incurred or issued pursuant to
Section 7.03) or the consummation of an Equity Issuance, the Overadvance Amount
shall be reduced to zero; and

(ii) on the date of consummation of any Subject Disposition (other than an
Announced Divestiture), the Overadvance Amount shall be reduced by an amount
equal to the Net Cash Proceeds attributable to such Disposition, minus the
Borrowing Base value of the Oil and Gas Properties which are subject to such
Disposition (which shall be the Borrowing Base value assigned thereto as
determined by Administrative Agent, and which, in the case of any exchange,
shall be the net reduction in the Borrowing Base value realized or resulting
from such exchange).

On the last day of the Overadvance Period to the extent the Total Revolving
Credit Outstandings exceed the Borrowing Base as a result of the elimination of
the Overadvance Amount, the Borrower shall make a mandatory prepayment of the
Revolving Credit Loans (and after all Revolving Credit Loans are repaid in full,
Cash Collateralize the L/C Obligations in accordance with Section 2.03(g)) in
the amount of such excess.

(c) On the date of the consummation of any Subject Disposition, if the Total
Revolving Credit Outstandings exceed or would exceed the Borrowing Base
(including as a result of the elimination or reduction of the Overadvance Amount
pursuant to Section 2.05(b) and the reduction of the Borrowing Base pursuant to
Section 2.15(d)) (for the avoidance of doubt, it is not intended that the
Borrowing Base shall be redetermined solely by virtue of the occurrence of an
Announced Divestiture), the Borrower shall make a mandatory prepayment of the
Revolving Credit Loans (and after all Revolving Credit Loans are repaid in full,
Cash Collateralize the L/C Obligations in accordance with Section 2.03(g)) in
amount of such excess.

(d) Upon the incurrence or issuance by Borrower or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued

 

41



--------------------------------------------------------------------------------

pursuant to Section 7.03), if the Total Revolving Credit Outstandings exceed or
would exceed the Borrowing Base (including as a result of the elimination of the
Overadvance Amount pursuant to Section 2.05(b)), the Borrower shall make a
mandatory prepayment of the Revolving Credit Loans (and after all Revolving
Credit Loans are repaid in full, Cash Collateralize the L/C Obligations in
accordance with Section 2.03(g)) in amount of such excess.

(e) On the date of the consummation of an Equity Issuance, if the Total
Revolving Credit Outstandings exceed or would exceed the Borrowing Base
(including as a result of the elimination of the Overadvance Amount pursuant to
Section 2.05(b)), the Borrower shall make a mandatory prepayment of the
Revolving Credit Loans (and after all Revolving Credit Loans are repaid in full,
Cash Collateralize the L/C Obligations in accordance with Section 2.03(g)) in
amount of such excess.

2.06 Reduction of Revolving Credit Commitments. Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Revolving Credit Commitments, or
from time to time permanently reduce the Aggregate Revolving Credit Commitments;
provided that (i) any such notice shall be received by Administrative Agent not
later than 11:00 a.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments or the L/C Sublimit exceeds the amount of the
Aggregate Revolving Credit Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. If following any such reduction or
termination, the Borrowing Base exceeds the Aggregate Revolving Credit
Commitments, the Borrowing Base shall be reduced to the amount of the Aggregate
Revolving Credit Commitments automatically without further action by any Person.
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Credit Commitments. Any
reduction of the Aggregate Revolving Credit Commitments shall be applied to the
Revolving Credit Commitment of each Lender according to its Applicable Revolving
Credit Percentage. All fees accrued until the effective date of any termination
of the Aggregate Revolving Credit Commitments shall be paid on the effective
date of such termination.

2.07 Repayment of Loans. Borrower shall repay to Lenders on the Maturity Date
for Revolving Credit Loans the aggregate principal amount of Revolving Credit
Loans outstanding on such date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus, the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding

 

42



--------------------------------------------------------------------------------

principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (after
taking into account any applicable grace periods) and an Event of Default
results therefrom, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (after taking into account any applicable
grace periods) and an Event of Default results therefrom, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Unused Fee. Borrower shall pay to Administrative Agent for the account of
each Lender in accordance with its Applicable Revolving Credit Percentage, an
unused fee (the “Unused Fee”) equal to the Applicable Rate times the Unused
Availability. The unused fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Unused Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Administrative Agent’s Fees. Borrower shall pay to Administrative Agent for
Administrative Agent’s own account, fees in the amounts and at the times
specified in the letter agreement, dated March 13, 2007 (the “Administrative
Agent Fee Letter”), between Borrower

 

43



--------------------------------------------------------------------------------

and Administrative Agent. Such fees shall be fully earned when paid and shall be
nonrefundable for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment

 

44



--------------------------------------------------------------------------------

is owed, at Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 noon on the date specified herein.
Administrative Agent will promptly distribute to each Lender its Applicable
Revolving Credit Percentage (or other applicable share as provided herein), of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by Administrative Agent after 12:00 noon shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the time
at which any payment is due to Administrative Agent for the account of the
Lenders or the L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due. In such
event, if Borrower has not in fact made such payment, then

 

45



--------------------------------------------------------------------------------

each of the Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of Lenders hereunder to make
Revolving Credit Loans, to fund participations in Letters of Credit and to make
payments under Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, purchase its participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments. (a) If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in L/C
Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative

 

46



--------------------------------------------------------------------------------

Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Committed Loans
and other amounts owing them.

(b) Notwithstanding the foregoing:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations to any assignee or participant, other than
to Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).

(c) Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Initial Borrowing Base. The initial Borrowing Base shall be $200,000,000.

2.15 Subsequent Determinations of Borrowing Base.

(a) By April 1 and October 1 of each year, beginning October 1, 2007, Borrower
shall furnish to each Lender all information, reports and data which
Administrative Agent has then requested concerning Loan Parties’ businesses and
properties (including their oil and gas properties and interests and the
reserves and production relating thereto), together with, as applicable, the
Engineering Report as of January 1 described in Section 6.02(d) or as of July 1
described in Section 6.02(e). Within thirty calendar days after receiving such
information, reports and data, or as promptly thereafter as practicable,
Administrative Agent shall, in good faith, determine the amount of a proposed
Borrowing Base. Administrative Agent shall then deliver to each Lender such
proposed Borrowing Base. Within fifteen calendar days after the Lenders’ receipt
thereof, or as promptly thereafter as practicable, Supermajority Lenders shall,
in good faith, agree upon an amount for the Borrowing Base (provided that all
Lenders must agree upon any increase in the Borrowing Base), which need not be
equal to such proposed Borrowing Base. If Borrower has specified to
Administrative Agent a maximum Borrowing Base requested by Borrower at the time
of its delivery of information, reports and data contemplated by this Section,
Administrative Agent shall notify the Lenders of such request, and the Borrowing
Base determined by Supermajority

 

47



--------------------------------------------------------------------------------

Lenders (or all Lenders, as applicable) shall not exceed such requested amount.
Such determinations by Administrative Agent or any Lenders constituting
Supermajority Lenders (or all Lenders, as applicable) shall determine the amount
of the Borrowing Base based upon the loan collateral value which they in their
sole discretion assign to the discounted net present value of the various oil
and gas properties included in the Collateral of Loan Parties at the time in
question and based upon such other credit factors (including without limitation
the assets, liabilities, cash flow, hedged and unhedged exposure to price,
foreign exchange rate, and interest rate changes, business, properties,
prospects, management and ownership of Loan Parties and their Affiliates) as
they in their sole discretion deem significant in accordance with their
respective normal and customary lending practices. If Supermajority Lenders (or
all Lenders in the case of an increase in the Borrowing Base) have not approved
the Borrowing Base within the fifteen calendar day period after their receipt of
such proposed Borrowing Base, Administrative Agent shall poll Lenders to
ascertain the highest Borrowing Base then acceptable to a number of Lenders
sufficient to constitute Supermajority Lenders (or all Lenders in the case of an
increase in the Borrowing Base) and such amount shall then become the Borrowing
Base. Administrative Agent shall by notice to Borrower designate such amount as
the new Borrowing Base available to Borrower hereunder, which designation shall
take effect immediately on the date such notice is sent (herein called a
“Determination Date”) and shall remain in effect until but not including the
next date as of which the Borrowing Base is redetermined (each a “Borrowing Base
Period”). IT IS EXPRESSLY UNDERSTOOD THAT, SUBJECT TO THE FOREGOING PROVISIONS
OF THIS SECTION, LENDERS AND ADMINISTRATIVE AGENT HAVE NO OBLIGATION TO AGREE
UPON OR DESIGNATE THE BORROWING BASE AT ANY PARTICULAR AMOUNT, WHETHER IN
RELATION TO THE MAXIMUM LOAN AMOUNT OR OTHERWISE, AND THAT LENDERS’ COMMITMENTS
TO ADVANCE FUNDS HEREUNDER IS DETERMINED BY REFERENCE TO THE BORROWING BASE FROM
TIME TO TIME IN EFFECT, WHICH BORROWING BASE SHALL BE USED FOR CALCULATING
UNUSED FEES UNDER SECTION 2.09 AND, TO THE EXTENT PERMITTED BY LAW AND
REGULATORY AUTHORITIES, FOR THE PURPOSES OF CAPITAL ADEQUACY DETERMINATION AND
REIMBURSEMENTS UNDER SECTION 3.04.

(b) If Borrower does not furnish all such information, reports and data by the
date specified in the first sentence of subsection (a) of this section,
Administrative Agent may nonetheless designate the Borrowing Base at any amount
that Supermajority Lenders determine and may redesignate the Borrowing Base from
time to time thereafter (provided that all Lenders must agree to any increase in
the Borrowing Base) until each Lender receives all such information, reports and
data, whereupon Supermajority Lenders (or all Lenders, as applicable) shall
designate a new Borrowing Base as described above.

(c) In addition to the redeterminations of the Borrowing Base pursuant to
subsections (a) and (b) of this section, Borrower and Administrative Agent (or
Administrative Agent at the request of Required Lenders) may each request
additional determinations (“Special Determinations”) of the Borrowing Base from
time to time; provided, that Borrower may request no more than one Special
Determinations in any calendar year and Administrative Agent (or Administrative
Agent at the Request of Required Lenders) may request no more than one Special
Determinations in any calendar year thereafter. In the event Administrative
Agent (or Administrative Agent at the

 

48



--------------------------------------------------------------------------------

request of Required Lenders) requests such a Special Determination,
Administrative Agent shall promptly deliver notice of such request to Borrower
and Borrower shall, within thirty (30) calendar days following the date of such
request, deliver to Lenders an Engineering Report prepared by petroleum
engineers who are employees of Borrower as of the last day of the calendar month
preceding the date of such request and such other information which
Administrative Agent shall have requested. In the event Borrower requests a
Special Determination, Borrower shall deliver written notice of such request to
Lenders which shall include (i) an Engineering Report prepared as of a date not
more than thirty (30) days prior to the date of such request (or, in the case of
a request made on the 31st day of any calendar month, thirty-one (31) days),
(ii) the amount of the Borrowing Base requested by Borrower and to become
effective on the Determination Date applicable to such Special Determination and
(iii) such other information which Administrative Agent shall have reasonably
requested. Upon receipt of such Engineering Report and other information,
Administrative Agent shall, subject to approval of Supermajority Lenders, or all
Lenders in the event of a proposed increase in the Borrowing Base, redetermine
the Borrowing Base in accordance with the procedure set forth in subsection
(a) of this section, which Borrowing Base shall become effective on the
Determination Date (or as soon thereafter as Administrative Agent and
Supermajority Lenders, or all Lenders in the event of a proposed increase in the
Borrowing Base, approve such Borrowing Base and provide notice thereof to
Borrower).

(d) In addition to Scheduled Determinations and Special Determinations, the
Borrowing Base shall automatically reduce, simultaneously with the completion by
any Loan Party of any Subject Disposition (other than an Announced Divestiture)
resulting in Net Cash Proceeds in excess of $10,000,000.

(e) either individually or in the aggregate since the date of the then most
recent Scheduled Determination), by the Borrowing Base value of the Oil and Gas
Properties which are subject to such Disposition (which shall be the Borrowing
Base value assigned thereto as determined by Administrative Agent, and which, in
the case of any exchange, shall be the net reduction in the Borrowing Base value
realized or resulting from such exchange).

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by Borrower to or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if Borrower shall be required by any
applicable law to deduct any Indemnified Taxes (or Other Taxes) from such
payments, then, (i) the sum payable shall be increased as necessary so that
after making all required deductions of such indemnified Taxes or Other Taxes
(including deductions applicable to additional sums payable under this Section),
Administrative Agent, Lender or the L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such

 

49



--------------------------------------------------------------------------------

deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify Administrative Agent,
each Lender and the L/C Issuer, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority provided that
Administrative Agent, any Lender or the L/C Issuer shall not be entitled to
received any indemnification with respect to Indemnified Taxes or Other Taxes
that are incurred or accrued more than nine (9) months prior to the date such
party gives notice and demand with respect thereto to Borrower (except if such
incurrence or accrual is retroactively effective, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof) or where the liability to pay such Indemnified Tax or Other Tax has
been incurred as a result of the gross negligence, bad faith or willful
misconduct of Administrative Agent, any Lender, or the L/C Issuer (or their
respective Affiliates, Agents or employees). A certificate as to the amount of
such payment or liability delivered to Borrower by a Lender or the L/C Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, along with a reasonable
detailed explanation of such liability, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Lender, if requested by Borrower or Administrative
Agent, shall deliver such documentation prescribed by applicable law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Any Foreign Lender
that is entitled to an exemption from or reduction of withholding tax or any
Indemnified Taxes or Other Taxes under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times reasonably requested by Borrower or Administrative Agent,

 

50



--------------------------------------------------------------------------------

such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or reduction of
withholding. In addition, any Lender, if requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Administrative Agent as will enable Borrower
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if Borrower is resident for
tax purposes in the United States, any Foreign Lender shall deliver to Borrower
and Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor
form), or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

(f) Status of U.S. Lenders. Without limiting the generality of Section 3.01(e),
each Lender that is not a Foreign Lender (except for any Lender that is presumed
to be a corporation pursuant to exempt indicators under
Section 1.6049-4(c)(1)(ii)(A)(1) of the Treasury Regulations or any successor
provision) shall deliver to Borrower and the Administrative Agent (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date that such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), duly completed copies of IRS Form W-9 (or any successor
or substitute form) confirming an exemption from U.S. federal backup
withholding.

(g) Treatment of Certain Refunds. If Administrative Agent, any Lender or the L/C
Issuer determines, in its sole discretion, that it has received a refund of any

 

51



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section, it shall pay to Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent, such Lender
or the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent, such Lender or the L/C Issuer in the event
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require Administrative Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it reasonably
deems confidential) to Borrower or any other Person.

(h) If Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax, each Lender, the L/C Issuer or Administrative
Agent, as the case may be, shall use reasonable efforts (at Borrower’s expense)
to cooperate with Borrower as Borrower may reasonably request in challenging
such Indemnified Tax or Other Tax. Each Lender, the L/C Issuer and
Administrative Agent agree to use reasonable efforts to cooperate with Borrower
as Borrower may reasonably request (at Borrower’s expense) to minimize any
amount payable by Borrower pursuant to this Section 3.01(h).

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to Borrower through Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended until such Lender notifies Administrative Agent
and Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.

3.03 Inability to Determine Rates. If Administrative Agent reasonably determines
in connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank Eurodollar

 

52



--------------------------------------------------------------------------------

market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, Administrative Agent will promptly so notify Borrower and
each Lender. Thereafter, the obligation of Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer; or

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for the imposition of, or any change in the rate of, any Indemnified Taxes or
Other Taxes (which shall be covered exclusively by Section 3.01) or the
imposition of, or any change in the rate of, any Excluded Taxes); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such

 

53



--------------------------------------------------------------------------------

Lender or such Lender’s or the L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s
or the L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least 10 days’ prior notice (with a copy to
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

54



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of (i) any syndication activity in
connection with the Revolving Credit Facility within 90 days after the Closing
Date or (ii) a request by Borrower pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Eurodollar Rate Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Borrower may replace such Lender in accordance with Section 10.13.

 

55



--------------------------------------------------------------------------------

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of any or all of the Revolving Credit Commitments and
repayment of the Loans and all other Obligations hereunder.

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to Administrative Agent, each Lender and Borrower and executed
counterparts of each Security Document listed in the Security Schedule,
sufficient in number for distribution to Administrative Agent and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of counsel to the Loan Parties addressed to
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request,
in form and substance satisfactory to Administrative Agent;

(vi) a favorable opinion of local counsel to the Loan Parties in the states of
Louisiana and Texas, addressed to Administrative Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as
Administrative Agent may reasonably request, in form and substance satisfactory
to Administrative Agent;

 

56



--------------------------------------------------------------------------------

(vii) a Closing Certificate and Initial Compliance Certificate, signed by the
Chief Financial Officer of Borrower, certifying (A) that the conditions
specified in Sections 4.02(a) and (b) have been satisfied, (B) that there has
been no event or circumstance since the date of the Audited Financial Statements
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect, (C) the calculation demonstrating that
the Consolidated Leverage Ratio for the Measurement Period ended December 31,
2006 on a pro forma basis after giving effect to the Permitted Transactions and
the offering of the Senior Notes does not exceed 2.0 to 1.0, and (D) to the
Solvency of each Loan Party, which certificate shall also include a duly
completed Compliance Certificate as of December 31, 2006;

(viii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix) evidence that all commitments under the Fifth Amended and Restated Credit
Agreement dated June 2, 2006 among Borrower, JPMorgan Chase Bank, N.A., as
administrative agent and the other agents and lenders party thereto (the
“Existing Credit Agreement”) have been or concurrently with the Closing Date are
being terminated, and all outstanding obligations thereunder paid in full and
all Liens securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;

(x) title review satisfactory to Administrative Agent with respect to Borrower’s
oil and gas reserves representing 75% of PV;

(xi) annual business plan and budget of Borrower and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of Borrower, in
form satisfactory to Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of Borrower and its
Subsidiaries on a monthly basis for the balance of 2007; and

(xii) such other assurances, certificates, documents, consents or opinions as
Administrative Agent, the L/C Issuer or Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel, if requested by Administrative Agent) to the extent invoiced prior to
or on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).

 

57



--------------------------------------------------------------------------------

(d) The Closing Date shall have occurred on or before April 23, 2007.

(e) Borrower shall have received gross proceeds of $450,000,000 from the
incurrence of the indebtedness of Borrower evidenced by the Senior Notes on or
prior to the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Loans) is
subject to the following conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b), respectively, shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Administrative Agent and, if applicable, the L/C Issuer shall have received
a Request for Credit Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Loans)
submitted by Borrower shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Credit Extension.

 

58



--------------------------------------------------------------------------------

ARTICLE V. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof), or (d) the
exercise by Administrative Agent, either Collateral Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Security Documents, in each case, other than (i) the recording
and filing of the Security Documents as required by this Agreement, and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect, and do not have an adverse effect on the enforceability
of any of the Loan Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered

 

59



--------------------------------------------------------------------------------

thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Borrower
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(c) The consolidated forecasted balance sheet, statements of income and cash
flows of Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, Borrower’s best estimate of its future financial condition and
performance; it being understood that such forecasts and other projections are
inherently uncertain and that future results may vary materially therefrom.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby (including any which challenge or otherwise pertain to any
Loan Party’s title to any Collateral), or (b) except as specifically disclosed
in Schedule 5.06, either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither Borrower nor any Subsidiary is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Environmental Compliance.

(a) Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.08, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.08, none of the properties
currently or, to the knowledge of Borrower, formerly owned or operated by any
Loan

 

60



--------------------------------------------------------------------------------

Party or any of its Subsidiaries is listed or formally proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list.

(c) Except as otherwise set forth in Schedule 5.08, or as could not reasonably
be expected to result in a material Adverse Effect: there are no underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or any
of its Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(d) Except as otherwise set forth on Schedule 5.08, or as could not reasonably
be expected to result in a Material Adverse Effect, neither any Loan Party nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

5.09 Insurance. The properties and businesses of Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies, not
Affiliates of Borrower, against loss or damage of the kinds customarily insured
against, and of such types and in such amounts customarily carried under similar
circumstances (after giving effect to any self-insurance or deductibles
compatible with the following standards), in all cases by prudent companies that
are engaged in the same or similar business, are similarly situated, own similar
properties in localities where Borrower or the applicable Subsidiary operates,
and are of like size, type and financial condition.

5.10 Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, and (ii) those
which could not reasonably be expected to have a Material Adverse Effect. There
is no proposed tax assessment against Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA and the Code, except for failures which could not reasonably be expected
to result in a Material Adverse Effect. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. Borrower
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

5.12 Subsidiaries; Organization Information. As of the Closing Date, Borrower
has no Subsidiaries other than those specifically disclosed in Schedule 5.12,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified in Schedule 5.12, free and clear of all Liens. As of
the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Schedule 5.12.
As of the Closing Date, Borrower’s and each of its Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, its U.S. taxpayer identification number, and the location of its
principal place of business and chief executive office is stated on Schedule
5.12. The copy of the charter of each Loan Party and each amendment thereto
provided pursuant to Section 4.01(a), 6.02(q) or 6.12(b) is a true and correct
copy of each such document, each of which is valid and in full force and effect,
in each case as of the Closing Date.

5.13 Margin Regulations; Investment Company Act.

(a) Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

62



--------------------------------------------------------------------------------

(b) None of Borrower, any Person Controlling Borrower, or any Subsidiary is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.14 Disclosure. Borrower has disclosed to Administrative Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made and as of the time
they were made, not misleading; provided that, with respect to projected
financial information, Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being understood that such projected financial information is
inherently uncertain and that future results may materially vary therefrom.

5.15 Compliance with Laws. Each of Borrower and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.16 Solvency. As of the Closing Date and as of the end of each fiscal quarter
of Borrower, each Loan Party is, individually and together with its Subsidiaries
on a consolidated basis, Solvent. Each Loan Party, together with its
Subsidiaries on a consolidated basis, is Solvent.

5.17 Casualty, Etc. Except as set forth in Schedule 5.17, neither the businesses
nor the properties of Borrower or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18 Restriction on Liens. As of the Closing Date, neither Borrower nor any of
its Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases or purchase money Liens permitted by Section 7.01, but then only
on the Property subject of such Capital Lease or such purchase money Lien), or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to Collateral Agent and the
Lenders on or in respect of their Properties to secure the Obligations, the
Secured Swap Obligations and the Loan Documents.

 

63



--------------------------------------------------------------------------------

5.19 Properties; Titles, Etc.

(a) Each of Borrower and its Subsidiaries has good and defensible title (or has
earned an assignment which, upon receipt and, if required by applicable Laws,
approved by any relevant Governmental Authority, will result in good and
defensible title) to the working and net revenue interests in the Oil and Gas
Properties evaluated in the most recently delivered Engineering Report and good
title to all its personal Properties, in each case, free and clear of all Liens
except Permitted Liens. After giving full effect to the Permitted Liens,
Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Oil and Gas Properties as reflected in the most
recently delivered Engineering Report, and the ownership of such Properties
shall not in any material respect obligate Borrower or such Subsidiary to bear
the costs and expenses relating to the maintenance, development and operations
of each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Engineering Report that is not
offset by a corresponding proportionate increase in Borrower’s or such
Subsidiary’s net revenue interest in such Property. All such shares of
production which Borrower or the relevant Subsidiary is entitled to receive, and
shares of expenses which Borrower or the relevant Subsidiary is obligated to
bear, are not subject to change, except as disclosed to Administrative Agent and
reflected in such Engineering Report and except for changes attributable to
future elections by Borrower or the relevant Subsidiary or other interest owners
not to participate in operations proposed pursuant to customary forms of
applicable joint operating agreements, and except for changes attributable to
changes in participating areas under any federal units wherein participating
areas may be formed, enlarged or contracted in accordance with the rules and
regulations of the applicable Governmental Authority.

(b) All material leases and agreements necessary for the conduct of the business
of Borrower and its Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which would affect in any material respect the
conduct of the business of Borrower and its Subsidiaries, taken as a whole.

(c) The leases which constitute any part of the Oil and Gas Properties are in
full force and effect as to those portions within such Oil and Gas Properties,
are valid, subsisting leases as to those portions within such Oil and Gas
Properties to which they pertain and all rentals, royalties, overriding
royalties, net profits or other production burdens and other amounts due and
payable in accordance with the terms of the leases as to those portions within
such Oil and Gas Properties have been duly paid or provided for; the obligations
to be performed under the leases as to those portions within such Oil and Gas
Properties have been duly performed; and Borrower is not aware of any default by
any third party under any of the leases with respect to such third party’s
obligations.

 

64



--------------------------------------------------------------------------------

(d) The rights and Properties presently owned, leased or licensed by Borrower
and its Subsidiaries including, without limitation, all easements and rights of
way, include all rights and Properties necessary to permit Borrower and its
Subsidiaries to conduct their business in all material respects in the same
manner as its business has been conducted prior to the date hereof.

(e) All of the Properties of Borrower and its Subsidiaries which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

(f) Borrower and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by Borrower and such Subsidiary does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Borrower and its Subsidiaries either own or have
valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

5.20 Maintenance of Properties. Except for such acts or failures to act as could
not be reasonably expected to have a Material Adverse Effect, the Oil and Gas
Properties of Borrower and its Subsidiaries (and Properties unitized therewith)
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all requirements of Governmental Authorities and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Oil and Gas Properties and other contracts and
agreements forming a part of such Oil and Gas Properties. Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of
Borrower and its Subsidiaries is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties of Borrower and its Subsidiaries (or Properties unitized
therewith) is deviated from the vertical more than the maximum permitted by
requirements of Governmental Authorities, and such wells are, in fact, bottomed
under and are producing from, the relevant Oil and Gas Properties (or in the
case of wells located on Properties unitized therewith, such unitized
Properties). All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by
Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and, with respect to such of the foregoing which are operated by
Borrower or any of its Subsidiaries, in a manner consistent with Borrower’s or
its Subsidiaries’ past practices (other than those the failure of which to
maintain in accordance with this Section 5.20 could not reasonably be expect to
have a Material Adverse Effect).

 

65



--------------------------------------------------------------------------------

5.21 Gas Imbalances, Prepayments. As of the date hereof, except as set forth on
Schedule 5.21 or on the most recent certificate delivered pursuant to
Section 6.02(h), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require Borrower or any of its Subsidiaries to
deliver Hydrocarbons produced from the Oil and Gas Properties of Borrower and
its Subsidiaries at some future time without then or thereafter receiving full
payment therefor which, in the aggregate, are material.

5.22 Marketing of Production.

(a) Except for contracts listed on Schedule 5.22 and in effect on the date
hereof, and thereafter either disclosed in writing to Administrative Agent or
included in the most recently delivered Engineering Report (with respect to all
of which contracts Borrower represents that it or its Subsidiaries are receiving
a price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from Borrower’s or its
Subsidiaries’ Oil and Gas Properties (including, without limitation, calls on or
other rights to purchase, production, whether or not the same are currently
being exercised) that (i) pertain to the sale of production at a fixed price and
(ii) have a maturity or expiry date of longer than nine (9) months from the date
hereof.

(b) Except as set forth on Schedule 5.22 attached hereto, neither Borrower nor
any of its Subsidiaries is obligated, by virtue of any prepayment under any
contract providing for the sale by Borrower or the relevant Subsidiary of
Hydrocarbons which contains a “take-or-pay” clause or under any similar
prepayment agreement or arrangement, including, without limitation, “gas
balancing agreements”, to deliver a material amount of Hydrocarbons produced
from the Oil and Gas Properties of Borrower and its Subsidiaries at some future
time without then or thereafter receiving full payment therefor (i.e., in the
case of oil, not in excess of sixty (60) days, and in the case of gas, not in
excess of ninety (90) days). The Oil and Gas Properties of Borrower and its
Subsidiaries are not subject to any contractual, or other arrangement for the
sale of crude oil which cannot be canceled on ninety (90) days’ (or less)
notice, unless the price provided for therein is equal to or greater than the
prevailing market price in the vicinity. The Oil and Gas Properties of Borrower
and its Subsidiaries are not subject to any gas sales contract that contains any
material terms which are not customary in the industry within the region in
which such Oil and Gas Properties affected thereby are located. The Oil and Gas
Properties of Borrower and its Subsidiaries are not subject to any regulatory
refund obligation and no facts exist which might cause the same to be imposed.

5.23 Purchasers of Production. The persons who are purchasing Borrower’s or the
relevant Subsidiary’s interests in oil and gas produced from the Oil and Gas
Properties of Borrower and its Subsidiaries as of the calendar month during
which this Agreement is executed are identified on Schedule 5.23 attached
hereto.

5.24 Taxpayer Identification Number. Borrower’s true and correct U.S. taxpayer
identification number is set forth on Schedule 10.02.

 

66



--------------------------------------------------------------------------------

5.25 Existing Swap Transactions. Schedule 5.25, as of the date hereof, and,
after the date hereof, each report required to be delivered by Borrower pursuant
to Section 6.02(i), sets forth, a true and complete list of all Swap
Transactions of Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than contingent indemnity obligations) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to Administrative Agent, in form and detail
reasonably satisfactory to Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant firm of nationally recognized standing, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of such Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) as soon as available, but in any event by April 1 of each year, beginning
April 1, 2008, an annual business plan and budget of Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of Borrower, in form reasonably satisfactory to Administrative Agent, of
consolidated balance sheets and

 

67



--------------------------------------------------------------------------------

statements of income or operations and cash flows of Borrower and its
Subsidiaries for the next 12 months (including the fiscal year in which the
Maturity Date occurs.

6.02 Certificates; Other Information. Deliver to Administrative Agent and each
Lender, in form and detail reasonably satisfactory to Administrative Agent:

(a) Reserved;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

(c) promptly after any reasonable request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Borrower by independent accountants in connection with the
accounts or books of Borrower or any Subsidiary, or any audit of any of them;

(d) by April 1 of each year, commencing April 1, 2008, Engineering Reports
prepared by Ryder Scott Company or Netherland Sewell and Associates, or other
independent petroleum engineers chosen by Borrower and acceptable to
Administrative Agent and Required Lenders, concerning all Oil and Gas Properties
owned by any Loan Party which are located in or offshore of the United States
and which have attributable to them proved oil or gas reserves prepared as of
the preceding January 1. This report shall be reasonably satisfactory to
Administrative Agent, shall reflect a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, take into account actual experiences with
leasehold operating expenses and other costs in determining projected leasehold
operating expenses and other costs, shall take into account any “over-produced”
or “under-produced” status under gas balancing arrangements, and shall contain
information and analysis comparable in scope to that contained in the Initial
Engineering Reports. This report shall reflect such information separately
(i) using pricing and other assumptions reasonably specified by Administrative
Agent for purposes of determining the Borrowing Base and (ii) in a manner
consistent with SEC reporting requirements at the time and reflecting (and
conforming to the definition of) PV, provided that such report must separately
report on Proved Developed Producing Reserves, Proved Developed Nonproducing
Reserves and Proved Undeveloped Reserves and separately calculate the PV of each
such category of Proved Reserves for Borrower’s and the Subsidiaries’ interests.
This report shall be accompanied by a certificate from an appropriate officer of
Borrower which distinguishes those properties treated in the report which are
Collateral from those properties treated in the report which are not Collateral;

(e) by October 1 of each year, commencing October 1, 2007, and promptly
following notice of a Special Determination under Section 2.15(c), an
Engineering Report prepared as of the preceding July 1 (or the last day of the
preceding calendar month in the case of a Special Determination) by petroleum
engineers who are employees of Borrower (or by the independent engineers named
above), together with an accompanying report on

 

68



--------------------------------------------------------------------------------

material property sales, material property purchases and material changes in
categories, both in the same form and scope as the reports in (d) above;

(f) in the event of a determination of the Borrowing Base or the Total Reserve
Value as of a specified date other than January 1 and July 1, Borrower shall
furnish to Administrative Agent and the Lenders an Engineering Report prepared
by or under the supervision of the chief engineer of Borrower who shall certify
such Engineering Report to be true and accurate in all material respects and to
have been prepared, in all material respects, in accordance with the procedures
used in the immediately preceding January 1 Engineering Report;

(g) with the delivery of each Engineering Report, Borrower shall provide to
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information provided by
Borrower in connection with the preparation of the Engineering Report and any
other information delivered by Borrower in connection therewith is true and
correct, it being understood that certain of such information that is provided
by Borrower may relate to projected sales volumes and other projections which
are inherently uncertain and that future results may materially vary therefrom,
(ii) Borrower or its Subsidiaries own good and defensible title to the Oil and
Gas Properties evaluated in such Engineering Report and such Properties are free
of all Liens except for Permitted Liens, (iii) except as set forth on an exhibit
to the certificate, on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 7.13 with respect
to its Oil and Gas Properties evaluated in such Engineering Report which would
require Borrower or any Subsidiary to deliver Hydrocarbons either generally or
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of their Oil and Gas
Properties have been sold since the date of the last Total Reserve Value
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by Administrative Agent, (v) attached to the certificate
is a list of all marketing agreements entered into subsequent to the later of
the date hereof or the most recently delivered Engineering Report which Borrower
could reasonably be expected to have been obligated to list on Schedule 5.22 had
such agreement been in effect on the date hereof, and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Engineering Report that
are Mortgaged Properties and demonstrating that the percentage of value of such
Mortgaged Properties complies with Section 6.13;

(h) as soon as available, and in any event within forty-five (45) days after the
end of each calendar quarter, a report describing by lease or unit the gross
volume of production and sales attributable to production during such month from
the properties described in the most recent Engineering Report and describing
the related severance taxes, other taxes, and leasehold operating expenses
attributable thereto and incurred during such month;

 

69



--------------------------------------------------------------------------------

(i) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a report describing the Swap Transactions of the Loan
Parties, in form acceptable to Administrative Agent;

(j) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(k) as soon as available, but in any event by May 1 of each year, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as Administrative Agent, or any Lender through Administrative Agent,
may reasonably specify;

(l) promptly, and in any event within ten Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof, except to the extent that any such
correspondence relates solely to a public survey, questionnaire, or information
request submitted by such Governmental Authority to any large segment of the
Persons (including such Loan Party) subject to the jurisdiction of such
Governmental Authority;

(m) not later than ten Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as
Administrative Agent may reasonably request;

(n) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
Mortgaged Property described in the Mortgages to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law;

(o) upon the occurrence thereof, written notice of any change in the matters
represented in Section 5.12; and

(p) promptly, such additional information regarding the business, financial or
corporate affairs of Borrower or any Subsidiary, or compliance with the terms of
the Loan Documents, as Administrative Agent or any Lender may from time to time
reasonably request.

 

70



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent) Except for such Compliance Certificates, Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

6.03 Notices. Promptly notify Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of the receipt of Net Cash Proceeds;

 

71



--------------------------------------------------------------------------------

(e) of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary;

(f) of the occurrence of any Disposition or incurrence or issuance of any
Indebtedness for which Borrower is or could be required to make a prepayment
pursuant to Section 2.05(b) or (c); and

(g) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) all be
accompanied by a statement of a Responsible Officer of Borrower setting forth
details of the occurrence referred to therein and stating what action Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge, before the same shall become
delinquent or in default, all its material obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by Borrower or such
Subsidiary and the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure of, or imposition of any Lien on, any material Property of Borrower or
any such Subsidiary; (b) all material lawful claims which, if unpaid, would by
law become a Lien upon any of its material property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
the applicable Subsidiary; and (c) all material lawful Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, unless the same is being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by Borrower or
the applicable Subsidiary.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted;

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, not Affiliates of Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against, and of such types and in such amounts, customarily carried under
similar circumstances (after giving effect to any self-insurance or deductibles
compatible with the following standards), in all cases by prudent companies that
are engaged in the same or similar business, are similarly situated, own similar
properties in localities where Borrower or the applicable Subsidiary operates,
and are of like size, type and financial condition; such insurance providing for
not less than 30 days’ prior notice to Administrative Agent of termination,
lapse or cancellation of such insurance. Without limiting the foregoing,
Borrower shall maintain for itself and its Subsidiaries business interruption
insurance consistent with the foregoing standards.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws, including Environmental Laws, and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, write, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and

(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to Borrower; provided, however, that when an Event of Default exists
Administrative Agent or any Lender (or

 

73



--------------------------------------------------------------------------------

any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of Borrower at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extension (i) on the
Closing Date to repay or refinance Indebtedness under the Existing Credit
Agreement and to pay cost incurred in connection with the closing of this
Agreement and (ii) on the Closing Date and at any other time, for the Permitted
Transactions, the other purchases of common stock of Borrower permitted under
Section 7.06, working capital purposes, capital expenditures and other general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) In connection with each redetermination of the Borrowing Base, review the
Engineering Report and the list of current Oil and Gas Properties to ascertain
whether the Mortgaged Properties represent the Required Collateral after giving
effect to exploration and production activities, acquisitions, dispositions and
production, and in the event that the Mortgaged Properties do not represent the
Required Collateral, then grant to the Collateral Agent, as security for the
Obligations and Secured Swap Obligations, Liens on additional Oil and Gas
Properties not already subject to a Lien of the Security Documents such that
after giving effect thereto, the Mortgaged Properties will represent the
Required Collateral.

(b) Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any CFC or a Subsidiary that is held directly or indirectly by a
CFC) by any Loan Party, at Borrower’s expense, within 30 days after such
formation or acquisition (i) cause such Subsidiary, to duly execute and deliver
to Administrative Agent and Collateral Agent guaranties or guaranty supplements
guaranteeing the other Loan Parties’ obligations under the Loan Documents and
cause the parent of such Subsidiary (if it has not already done so), to grant to
the Collateral Agent as security for the Obligations and Secured Swap
Obligations Liens on the Equity Interests of such Subsidiary, in each case in
form and substance satisfactory to Administrative Agent and Collateral Agent,
(ii) cause such Subsidiary to grant to the Collateral Agent, as security for the
Obligations and Secured Swap Obligations, Liens on Properties of such
Subsidiary, as specified by and in form and substance satisfactory to
Administrative Agent and Collateral Agent and (iii) deliver certified copies of
organizational documents of such Subsidiary and such other documents,
certificates and legal opinions as shall reasonably be requested by
Administrative Agent or a Collateral Agent.

(c) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of Collateral Agent, then,
at Borrower’s expense, immediately if requested by Administrative Agent or a
Collateral Agent, and otherwise within 30 days after such formation or
acquisition (i) furnish to Administrative Agent a description of the property so
acquired in detail satisfactory to Administrative Agent, and (ii) cause the
applicable Loan Party to grant to the Collateral Agent, as security for the

 

74



--------------------------------------------------------------------------------

Obligations and Secured Swap Obligations, Liens on such Properties, as specified
by and in form and substance satisfactory to Administrative Agent and Collateral
Agent.

(d) In connection with any grant of Liens to Collateral Agent pursuant to this
Section 6.12, (i) take whatever action (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of Administrative Agent or a Collateral Agent to vest
in Collateral Agent valid and subsisting Liens on such property, enforceable
against all third parties, and (ii) execute and deliver such other additional
documents and certificates and cause to be delivered such legal opinions as
shall reasonably be requested by Administrative Agent or a Collateral Agent.

(e) So long as no Event of Default has occurred and is continuing, the
obligation under Section 6.12(b) and (c) to grant Liens to Collateral Agent,
insofar as it relates to Oil and Gas Properties, shall be limited to the
Required Collateral. So long as no Event of Default has occurred and is
continuing, notwithstanding anything to the contrary in any of the Loan
Documents, neither Borrower nor any of its Subsidiaries shall be required to
furnish account control agreements with respect to their respective bank
accounts and/or securities accounts included in the Collateral.

(f) In the event that Borrower or any Subsidiary (other than a CFC or a
Subsidiary owned directly by a CFC) becomes the owner of a CFC, pledge all the
Equity Interests of such CFC owned by Borrower or such Subsidiary (but not to
the extent that the total Equity Interests of such CFC pledged by Borrower or
any Subsidiary hereunder or under any other Loan Document exceed 65% of the
total outstanding voting power of such CFC) to the Collateral Agent (including,
without limitation, delivery of original stock certificates evidencing such
Equity Interests of such CFC, together with appropriate stock powers for each
certificate duly executed in blank by the registered owner thereof) and execute
and deliver such other additional documents and certificates and cause to be
delivered such legal opinions as shall reasonably be requested by Administrative
Agent or a Collateral Agent.

6.13 Title Information.

(a) On or before the delivery to Administrative Agent and the Lenders of each
Engineering Report required by Section 6.02, deliver title information in form
and substance reasonably acceptable to Administrative Agent covering enough of
the Oil and Gas Properties evaluated by such Engineering Report that were not
included in the immediately preceding Engineering Report, so that Administrative
Agent shall have received together with title information previously delivered
to Administrative Agent, reasonably satisfactory title information on at least
75% of PV.

(b) Within 60 days of notice from Administrative Agent that title defects or
exceptions (including defects or exceptions as to priority) exist with respect
to such additional Properties except for Permitted Liens, either (i) cure any
such title defects or exceptions, (ii) substitute acceptable Mortgaged
Properties with no title defects or

 

75



--------------------------------------------------------------------------------

exceptions except for Permitted Liens having an equivalent value or
(iii) deliver title information in form and substance acceptable to
Administrative Agent so that Administrative Agent shall have received, together
with title information previously delivered to Administrative Agent,
satisfactory title information on at least 75% of the value of the Oil and Gas
Properties evaluated by such Engineering Report.

(c) If Borrower is unable to cure any title defect requested by Administrative
Agent to be cured within the 60-day period or Borrower does not comply with the
requirements to provide acceptable title information covering 75% of the total
value of the Oil and Gas Properties evaluated in the most recent Engineering
Report, such default shall not be a Default, but instead Administrative Agent
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by Administrative Agent or
the Lenders. To the extent that Administrative Agent is not satisfied with title
to any Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 75% requirement, and
Administrative Agent may send a notice to Borrower and the Lenders that the then
outstanding Borrowing Base shall be reduced by an amount as determined by the
Required Lenders to cause Borrower to be in compliance with the requirement to
provide acceptable title information on 75% of the value of the Oil and Gas
Properties evaluated by the relevant Engineering Report. This new Borrowing Base
shall become effective immediately after receipt of such notice.

6.14 Production Proceeds. Notwithstanding that, by the terms of the various
Security Documents, Loan Parties are and will be assigning to Collateral Agent
all of the “Production Proceeds” (as defined therein) accruing to the property
covered thereby, so long as no Event of Default has occurred Loan Parties may
continue to receive from the purchasers of production all such Production
Proceeds, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified. Upon the occurrence of an Event of
Default, Collateral Agent may exercise all rights and remedies granted under the
Security Documents, including the right to obtain possession of all Production
Proceeds then held by Loan Parties or to receive directly from the purchasers of
production all other Production Proceeds. In no case shall any failure, whether
purposed or inadvertent, by Collateral Agent to collect directly any such
Production Proceeds constitute in any way a waiver, remission or release of any
of their rights under the Security Documents, nor shall any release of any
Production Proceeds by Collateral Agent to Loan Parties constitute a waiver,
remission, or release of any other Production Proceeds or of any rights of
Collateral Agent to collect other Production Proceeds thereafter.

6.15 Mortgaged Property Covenants. At its own expense:

(a) Operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
prudent manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all requirements of Governmental Authorities, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of

 

76



--------------------------------------------------------------------------------

every other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.

(b) Keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(c) Maintain in full force and effect all oil, gas or mineral leases, contracts,
servitudes and other agreements forming a part of any Oil and Gas Property and
timely perform all of its obligations thereunder. Promptly pay and discharge, or
make reasonable and customary efforts to cause to be paid and discharged, all
delay rentals, royalties, expenses and indebtedness accruing under the leases or
other agreements affecting or pertaining to its Oil and Gas Properties and do
all other things necessary to keep unimpaired their rights with respect thereto
and prevent any forfeiture thereof or default thereunder.

(d) Promptly notify Administrative Agent of any material claim (or any
conclusion by such Loan Party) that such Loan Party is obligated to account for
any royalties, or overriding royalties or other payments out of production, on a
basis (other than delivery in kind) less favorable to such Loan Party than
proceeds received by Loan Party (calculated at the well) from sale of
production.

(e) Promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(f) To the extent Borrower is not the operator of any Property, use reasonable
efforts to cause the operator to comply with the requirements of this
Section 6.15.

6.16 Required Swap Transactions. Not later than forty-five (45) days following
the Closing Date, Borrower will, at its sole cost and expense, enter into Swap
Transactions with the purpose and effect of fixing prices on projected Oil and
Gas Production for production expected to be produced by Borrower during the
period from July 1, 2007 through June 30, 2009 and covering not less than 25% of
the aggregate Projected Oil and Gas Production attributable to Proved Developed
Producing Reserves (as presented in the most recent Engineering Report under
Section 6.02) for each year during such period, provided that each such contract
is with an counterparty that has been approved in writing by Administrative
Agent or otherwise permitted by Section 7.11(c).

6.17 Further Assurances; Environmental Reports.

(a) Borrower at its expense will, and will cause each Subsidiary to, promptly
execute and deliver to Administrative Agent all such other documents, agreements
and

 

77



--------------------------------------------------------------------------------

instruments reasonably requested by Administrative Agent to comply with, cure
any defects or accomplish the conditions precedent, covenants and agreements of
Borrower or any Subsidiary, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Obligations and Secured Swap Obligations, or to
correct any omissions in this Agreement or the Loan Documents, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Loan Documents or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, as reasonably
request by Administrative Agent, in connection therewith.

(b) Borrower will and will cause each Subsidiary to provide environmental audits
and tests in accordance with American Society of Testing Materials standards
upon request by Administrative Agent in connection with any future acquisitions
of Oil and Gas Properties or other Properties.

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation (other than contingent indemnity obligations) hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding, Borrower shall not, nor shall it permit any Subsidiary to, directly
or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except:

(a) Permitted Liens;

(b) Liens securing Capital Leases permitted by Section 7.03(e) but only on the
Property under lease;

(c) Liens securing purchase money obligations permitted by Section 7.03(i) so
long as such Liens relate only to the equipment which is the subject of the
relevant purchase money obligation;

(d) Liens securing Swap Transactions permitted by Section 7.11, so long as such
Liens do not secure, in the aggregate, Indebtedness in excess of $10,000,000;

(e) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Borrower or any Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements;

 

78



--------------------------------------------------------------------------------

(f) Liens in favor of Chase Bank of Texas pursuant to that certain Trust
Agreement, dated March 31, 2000, among Borrower, Ocean Energy, Inc., and Chase
Bank of Texas, as Trustee, with respect to certain Trust Funds (as such term is
defined in such Trust Agreement), up to a maximum principal amount of
$15,000,000, on deposit with such Trustee;

(g) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods otherwise permitted
hereunder; and

(h) Liens on Property not constituting Mortgaged Property and not otherwise
permitted by the foregoing clauses (a) through (g); provided that the aggregate
principal or face amount of all Indebtedness secured under this clause (h) shall
not exceed $15,000,000 at any time.

7.02 Investments. Make any Investments, except:

(a) Investments held by Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) Investments in Subsidiaries reflected in Schedule 5.12, and other
investments reflected in the Audited Financial Statements or which are disclosed
to the Lenders in Schedule 7.02;

(c) Accounts receivable (including joint interest receivables) arising in the
ordinary course of business;

(d) Investments (i) made by Borrower in or to the Guarantors (or any Person that
will be a Guarantor upon consummation of such Investment), and (ii) made by any
Subsidiary in or to Borrower or any Guarantor (or any Person that will be a
Guarantor upon consummation of such Investment);

(e) Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by Borrower or a Subsidiary with others in the ordinary course of
business; provided that (i) any such venture is engaged exclusively (except de
minimis assets or operations) in oil and gas exploration, development,
production, processing and related activities, including transportation,
(ii) the interest in such venture is acquired in the ordinary course of business
and on fair and reasonable terms and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $5,000,000;

(f) Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America and the territorial
waters of the United States of America in the Gulf of Mexico;

 

79



--------------------------------------------------------------------------------

(g) Investments constituting non-cash proceeds of Dispositions permitted under
Section 7.05;

(h) Loans and advances to directors, officers and employees not to exceed
$1,000,000 in the aggregate at any time;

(i) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 7.02 owing to
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency or
other work-out proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of Borrower or any of its Subsidiaries;
provided that Borrower shall give Administrative Agent prompt written notice in
the event that the aggregate amount of all investments held at any one time
under this Section 7.02(i) exceeds $2,500,000;

(j) Guarantees permitted by Section 7.03;

(k) Investments by Borrower or by any Subsidiary in Foreign Subsidiaries not
exceeding $10,000,000 in any fiscal year or $40,000,000 in the aggregate; and

(l) Other Investments not to exceed $10,000,000 in the aggregate at any time.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of Borrower and its Subsidiaries under the Loan Documents;

(b) Indebtedness in respect of the Senior Notes and other Indebtedness of
Borrower and its Subsidiaries outstanding on the date hereof and listed on
Schedule 7.03 and, in the case of the Senior Notes, any unsecured refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) only Loan Parties shall be obligors in connection
with such refinancing, refunding, renewal or extension, (iii) the covenants,
taken as a whole, under the indenture or other agreement governing such
Indebtedness are no less favorable in any material respect to the Loan Parties
or Lenders than the Existing Indenture or other agreement governing such other
Indebtedness, as the case may be, (iv) the amortization, maturity, and
subordination terms (if any), are no less favorable in any material respect to
the Loan Parties or Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
(v) the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

80



--------------------------------------------------------------------------------

(c) Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any Subsidiary;

(d) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Swap Transaction permitted by the terms of Section 7.11;

(e) Indebtedness under Capital Leases not to exceed $7,500,000;

(f) Indebtedness associated with bonds or surety obligations required by
Governmental Authorities, lessors, operators or other co-owners under joint
operating agreement in connection with the operation of the Oil and Gas
Properties of Borrower and its Subsidiaries;

(g) Intercompany Indebtedness between Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 7.02(d); provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Indebtedness owed by either Borrower or a
Guarantor shall be subordinated to the Indebtedness on terms set forth in the
Guaranty;

(h) Endorsements of negotiable instruments for collection in the ordinary course
of business;

(i) Purchase money obligations of Borrower or the Guarantors of up to $5,000,000
at any time for the purchase of equipment, so long as the purchase money
obligation as to any individual item of equipment does not exceed the fair
market value thereof;

(j) Indebtedness incurred under the Lease dated August 12, 1999, as amended,
between Borrower (as tenant) and PS Charles Associates, L.P. (as landlord)
covering Borrower’s office located at 201 St. Charles Avenue, New Orleans,
Louisiana 70170-3400;

(k) Indebtedness incurred under the Office Space Lease Agreement dated
February 26, 1989 between Hall-Houston Oil Company (later merged into Borrower)
and RBC Limited, as amended (including subleases of rights thereunder), covering
the office of Delaware EPL of Texas, LLC located at 700 Louisiana, Houston,
Texas 77002.;

(l) Indebtedness in respect of accrued abandonment liabilities;

(m) deferred premiums due, in the ordinary course of business, in respect of
insurance;

(n) Indebtedness of Borrower in respect of letters of credit not issued under
this Agreement provided by Borrower or any Subsidiary in the normal course of
business not exceeding $1,000,000 in the aggregate drawable amount at any time;

 

81



--------------------------------------------------------------------------------

(o) Any 8 3/4% Senior Notes due 2010 remaining outstanding after the tender
offer therefor; and

(p) Other Indebtedness not to exceed $10,000,000 in the aggregate at any one
time.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, and, provided further that if a Guarantor is merging with another
Subsidiary, the Guarantor shall be the surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor; and

(c) Borrower or any Subsidiary may participate in a consolidation with any other
Person; provided that (i) if Borrower consolidates with any Person, Borrower
shall be the surviving Person, (ii) Borrower has provided Administrative Agent
complete and detailed information relating to such consolidation fifteen
(15) days in advance thereof and (iii) the Borrowing Base will be redetermined
using the procedures for a Special Redetermination in accordance with
Section 2.15.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of property by any Subsidiary to Borrower or to a wholly-owned
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be Borrower or a Guarantor;

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of inventory in the ordinary course of business;

(d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement

 

82



--------------------------------------------------------------------------------

property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

(e) Dispositions permitted by Section 7.04;

(f) farmouts of undeveloped acreage in the ordinary course of business and
assignments in connection with such farmouts;

(g) other Dispositions of Oil and Gas Properties, or any casualty, condemnation
or payment in respect of indemnification with respect thereto (“Subject
Disposition”), provided, that, all mandatory prepayments required by
Section 2.05 in connection with such Subject Disposition (after giving effect to
any adjustment pursuant to Section 2.15(d) for such Subject Disposition) are
made concurrently with the closing thereof and, immediately after giving effect
to such Subject Disposition and any such mandatory prepayments or any voluntary
prepayments under Section 2.04, Borrower shall be in compliance with
Section 7.16(c); and

(h) the Announced Divestiture.

provided, however, that any Disposition pursuant to clauses (b) through
(g) shall be for fair market value;

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) Each Subsidiary may make Restricted Payments to Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) So long as no Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default would be occasioned thereby,
Borrower may make repurchases, acquisitions, or retirements of Equity Interests
of Borrower pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of the Borrower and the Subsidiaries;

(c) So long as no Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default would be occasioned thereby,
Borrower and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Borrower may declare and pay dividends with respect to its Equity Interests
payable solely in additional shares of its common stock (other than Disqualified
Capital Stock);

(e) So long as no Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default would be occasioned thereby,
Borrower

 

83



--------------------------------------------------------------------------------

may (i) purchase its common stock in the Permitted Transactions and (ii) make
additional open market purchases of its common shares up to an aggregate amount
of $50 million prior to March 12, 2009; and

(f) So long as no Default or Event of Default shall have occurred and be
continuing and no Default or Event of Default would be occasioned thereby, the
Borrower may purchase, redeem, or otherwise acquire or retire for value Equity
Interests of Borrower or any Subsidiary from employees, former employees,
directors, or former directors of Borrower or any Subsidiary (or transferees of
such Persons); provided, however, that the aggregate amount of such purchases,
redemptions, and other acquisitions and retirements (excluding amounts
representing cancellation of Indebtedness) shall not exceed $1,000,000 in any
calendar year.

No Subsidiary may issue any Equity interests if the effect thereof would be to
dilute Borrower’s ownership interest in such Subsidiary.

7.07 Change in Nature of Business. Permit any material change to be made in the
character of its business as an independent oil and gas exploration and
production company.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Borrower
or such Subsidiary as would be obtainable by Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to
transactions between or among Borrower and any Guarantor or between and among
Guarantors.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to Borrower or to otherwise transfer
property to Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of
Borrower or (iii) of Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided (1) in
favor of any holder of Indebtedness permitted under Section 7.03; (2) any
negative pledge incurred or provided under or by reason of applicable
Requirements of Law or the Loan Documents; (3) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of a
Subsidiary; (4) customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business; (5) any holder
of a Lien permitted by Section 7.01 restricting the transfer of the property
subject thereto; (6) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 7.05
pending the consummation of such sale; (7) without affecting the Loan Parties’
obligations under Section 6.12, customary provisions in partnership agreements,
limited liability company organizational governance documents, asset sale and
stock sale agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company or similar person; or (8) in the case of
any joint venture which is not a Loan Party, restrictions in such person’s
Organizational

 

84



--------------------------------------------------------------------------------

Documents or pursuant to any joint venture agreement or stockholders agreements
solely to the extent of the Equity Interests of or property held in the subject
joint venture or other entity.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Hedging Contracts. No Loan Party will be a party to or in any manner be
liable on any Swap Transaction except:

(a) Beginning July 1, 2007, on any day during the duration of this Agreement
(each, a “day of determination”), Swap Transactions existing on the day of
determination with the purpose and effect of hedging prices on Projected Oil and
Gas Production with respect to production to be produced during the first
through the 24th month following the day of determination that do not, in the
aggregate with any other Swap Transactions under this clause (a): (i) with
respect to Swap Transactions consisting of swaps or collars, exceed 60% of the
aggregate Projected Oil and Gas Production for each applicable annual period
during such 24-month period; and (ii) with respect to Swap Transactions of all
types (including swaps, collars, floors, options and puts), exceed 75% of the
aggregate Projected Oil and Gas Production for each applicable annual period
during such 24-month period; provided, however, financially-settled Swap
Transactions consisting of swaps or collars will not exceed 25% of the aggregate
Projected Oil and Gas Production during the Fiscal Quarter ending September 30
of any year during such 24-moth period.

(b) Beginning July 1, 2007, on any determination day, Swap Transactions existing
on the day of determination with the purpose and effect of hedging prices on
Projected Oil and Gas Production with respect to production to be produced
during the 25th through the 48th month following the day of determination that
do not, in the aggregate with any other Swap Transactions under this clause (b):
(i) with respect to Swap Transactions consisting of swaps or collars, exceed 50%
of the aggregate Projected Oil and Gas Production attributable to Proved
Developed Producing Reserves (as presented in the most recent Engineering Report
under Section 6.02) for each applicable annual period during such 24-month
period; and (ii) with respect to Swap Transactions of all types (including
swaps, collars, floors, options and puts), exceed 75% of the aggregate Projected
Oil and Gas Production for each applicable annual period during such 24-month
period; provided, however, financially-settled Swap Transactions consisting of
swaps or collars will not exceed 25% of the aggregate Projected Oil and Gas
Production attributable to Proved Developed Producing Reserves (as presented in
the most recent Engineering Report under Section 6.02) during the Fiscal Quarter
ending September 30 of any year during such 24-month period

(c) Except for Letters of Credit and the Collateral under the Security Documents
with respect to Secured Swap Obligations, no Swap Transaction shall require any
Loan Party to put up money, assets, or other security against the event of its
nonperformance prior to actual default by such Loan Party in performing its
obligations

 

85



--------------------------------------------------------------------------------

thereunder except for Swap Transactions entered into prior to the date hereof,
and each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Swap Bank) at
the time the contract is made has long-term obligations rated investment grade
or otherwise approved by Administrative Agent.

(d) Contracts entered into by a Loan Party with the purpose and effect of fixing
interest rates on a principal amount of indebtedness of such Loan Party that is
accruing interest at a variable rate, provided that (i) at the time such Swap
Contract is entered into, the aggregate notional amount of such contracts does
not exceed fifty percent (50%) of the anticipated outstanding principal balance
of the indebtedness to be hedged by such contracts or an average of such
principal balances calculated using a generally accepted method of matching
interest swap contracts to declining principal balances, (ii) the floating rate
index of each such contract generally matches the index used to determine the
floating rates of interest on the corresponding indebtedness to be hedged by
such contract and (iii) each such contract is with a counterparty or has a
guarantor of the obligation of the counterparty who (unless such counterparty is
a Swap Bank) at the time the contract is made has long-term obligations rated AA
or Aa2 or better, respectively, by either Rating Agency.

7.12 Limitation on Leases. Create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases, leases of Oil and Gas
Properties, and usual and customary operating leases), under leases or lease
agreements which would cause the aggregate amount of all payments made by
Borrower and the Subsidiaries pursuant to all such leases or lease agreements,
including, without limitation, any residual payments at the end of any lease, to
exceed $7,500,000 in any period of twelve consecutive calendar months during the
life of such leases.

7.13 Gas Imbalances, Take-or-Pay or Other Prepayments. Permit gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
Borrower or any Subsidiary that would require Borrower or such Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 2.5 million mcf of gas (on an mcfe equivalent
basis) in the aggregate.

7.14 Limitation on Prepayment or Redemption of Indebtedness.

(a) Pay, prepay, purchase or redeem the principal of the Senior Notes, except,
Borrower may (i) pay, prepay, purchase or redeem Senior Notes with the proceeds
of the issuance of Indebtedness to refinance the Senior Notes as permitted by
Section 7.03(b), (ii) pay, prepay, purchase or redeem Senior Notes to the extent
described in Section 2.05, (iii) to the extent that no Default, Event of
Default, or Borrowing Base Deficiency then exists or would be occasioned
thereby, pay, prepay, purchase or redeem up to $150,000,000 in aggregate
principal amount of the Senior Notes bearing interest at a floating rate, and
(iv) to the extent that no Default, Event of Default, or Borrowing Base
Deficiency then exists or would be occasioned thereby and any mandatory
prepayment required hereunder shall have been made, pay, prepay, purchase or
redeem Senior Notes with the proceeds of any asset sale.

 

86



--------------------------------------------------------------------------------

(b) Amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior Notes,
or the Senior Note Indenture if the effect thereof would be to shorten its
maturity or average life or increase the amount of any payment of principal
thereof or increase the rate or shorten any period for payment of interest
thereon, provided that the foregoing shall not prohibit the execution of other
indentures or agreements in connection with the issuance of Indebtedness to
refinance the Senior Notes as permitted by Section 7.03(b) or the execution of
supplemental indentures to add guarantors if required by the terms of any Senior
Note Indenture provided such Person complies with Section 6.12.

7.15 Financial Covenants.

(a) Current Ratio. As of the end of any fiscal quarter, permit the ratio of
Borrower’s consolidated current assets (but excluding any non-cash assets under
FAS 133, as amended) plus the amount of the Unused Availability to Borrower’s
consolidated current liabilities (excluding current maturities of the Loans and
non-cash obligations under FAS 133 and FAS 143, as amended) to be less than 1.0
to 1.0.

(b) Consolidated Interest Coverage Ratio. As of the end of any fiscal quarter,
permit the consolidated Interest Coverage Ratio to be less than 2.50 to 1.00.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than (i) 3.50 to 1.00 at the time of submission of any Loan Notice or at
the end of any fiscal quarter during the period from the Closing Date to, but
not including, April 1, 2008, (ii) 3.00 to 1.00 at the time of submission of any
Loan Notice or at the end of any fiscal quarter on or after April 1, 2008.

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.02(j), 6.03, 6.05 (a) or (b), 6.11,
or 6.12, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for

 

87



--------------------------------------------------------------------------------

30 days after the earlier to occur of (i) notice thereof from Administrative
Agent to Borrower (which notice will be given at the request of any Lender), or
(ii) a Responsible Officer of Borrower or any Subsidiary otherwise becoming
aware of such default, or any Event of Default occurs under any other Loan
Document; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest or other amount) in respect of any
Indebtedness of Borrower or such Subsidiary having an aggregate principal amount
in excess of the Threshold Amount, when and as the same shall become due and
payable and such failure shall remain unremedied beyond any applicable grace
period, or (ii) any event or condition occurs that results in any Indebtedness
of the Borrower or any Subsidiary having an aggregate principal amount in excess
of the Threshold Amount becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of such Indebtedness having an aggregate principal
amount in excess of the Threshold Amount or any trustee or agent on its or their
behalf to cause same to become due, or to require the redemption thereof or any
offer to redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any Subsidiary to make an offer in respect thereof;
or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against Borrower or any Subsidiary one or more
final and non-appealable judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount

 

88



--------------------------------------------------------------------------------

(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) and there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document or
any provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations (other than contingent indemnity obligations),
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document or
any provision thereof; or any Loan Party or purports to revoke, terminate or
rescind any Loan Document or any provision thereof; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Revolving Credit Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by Borrower;

(iii) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each

 

89



--------------------------------------------------------------------------------

Lender to make Revolving Credit Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Revolving Credit Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied to the Obligations by
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent or the Collateral Agent and
amounts payable under Article III) payable to Administrative Agent or the
Collateral Agent in their capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and, if applicable, the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans, L/C Borrowings and other
Revolving Credit Obligations and Letter of Credit Fees, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans, L/C Borrowings and Secured Swap
Obligations, ratably among the Lenders, the L/C Issuer, the Swap Bank in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

90



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
and the L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders and the L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as Collateral Agent hereunder and
under other Loan Documents and authorizes such Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
Agents, the Lenders and the L/C Issuer, and neither Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to Lenders.

9.03 Exculpatory Provisions. An Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, an Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by Required Lenders (as such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

 

91



--------------------------------------------------------------------------------

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.02 and 10.01 or (ii) in the absence of its own gross
negligence or willful misconduct. Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders or other number or percentage of the Lenders as shall be
necessary, or as Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.01) or (ii) in the
absence of its own gross negligence or willful misconduct. An Agent shall be
deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to such Agent by Borrower, a Lender or the L/C
Issuer. An Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.

9.04 Reliance by Agent. An Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. An Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless Administrative Agent shall
have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit. An Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. An Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. An Agent and any
such sub-agents may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agents and to the Related
Parties of an Agent and any such sub-agents, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.

 

92



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. Any Agent may at any time give notice
of its resignation to Lenders, the L/C Issuer and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders, shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of Required Lenders, appoint a successor Agent meeting the
qualifications set forth above; provided that if the retiring Agent shall notify
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by an Agent under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the retiring Agent shall instead be made by or to each Lender and the
L/C Issuer directly, until such time as the Required Lenders appoint a successor
to the retiring Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as an Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Agent, and the retiring Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by Borrower to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor. If the Collateral Agent is not also Administrative Agent,
Borrower shall agree to pay such fee as such Collateral Agent may require to act
in such capacity. After a retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as such Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make

 

93



--------------------------------------------------------------------------------

its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lender holding a title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent, a
Collateral Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent or the applicable Collateral
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent or the applicable Collateral Agent
shall have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, if applicable, and Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer, if applicable, and Agents and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer, if applicable, and Agents
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the L/C Issuer to make such payments to the Collateral Agent and, in
the event that such Agent shall consent to the making of such payments directly
to Lenders and the L/C Issuer, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due such Agent under Sections 2.09
and 10.04. Nothing contained herein shall be deemed to authorize any Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize any Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each Lender and the L/C Issuer hereby
irrevocably authorizes any Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by such Agent under
any Loan Document (i) upon termination of all Revolving Credit Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and

 

94



--------------------------------------------------------------------------------

the expiration, termination or cash collateralization pursuant to arrangements
acceptable to L/C Issuer of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty and any
other Loan Documents to which it is a party or by which its property is bound if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to the holder of any Permitted Lien on such property.

Upon request by an Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty and any other Loan Documents to which it is a
party pursuant to this Section 9.10. In each case as specified in this
Section 9.10, such Agent will, at Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty and any other Loan Documents to which it is a party, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective with respect to
the Lenders unless in writing signed by the Required Lenders and Borrower or the
applicable Loan Party, as the case may be, and acknowledged by Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(i) waive any condition set forth in Section 4.01, or in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;
provided, however, in the sole discretion of Administrative Agent, only a waiver
by Administrative Agent shall be required with respect to immaterial matters or
items specified in Section 4.01(c);

(ii) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

95



--------------------------------------------------------------------------------

(iv) reduce the principal of, or the rate of interest specified herein on, any
Revolving Credit Loan or L/C Borrowing, or (subject to clause (iv) of the second
proviso to this Section 10.01(a)) any fees or other amounts payable hereunder or
under any other Loan Document to the Lenders, without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Required Lenders shall be necessary (i) to amend the definition of
“Default Rate” as it related to the Lenders or to waive any obligation of
Borrower to pay interest or L/C Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any
Revolving Credit Loan or L/C Borrowing or to reduce any fee payable hereunder to
the Lenders;

(v) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby in respect to the Lenders without the
written consent of each Lender;

(vi) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vii) increase in the Borrowing Base or modify Section 2.15 without the written
consent of each Lender; or

(viii) release any Guarantor from the Guaranty or release the Liens on all or
substantially all of the Collateral in any transaction or series of related
transactions except in accordance with the terms of any Loan Document, without
the written consent of each Lender;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it.

(b) No amendment, waiver or consent shall, unless in writing and signed by an
Agent in addition to the Lenders required above, affect the rights or duties of
such Agent under this Agreement or any other Loan Document. The Administrative
Agent Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

96



--------------------------------------------------------------------------------

(c) If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by Borrower to be made pursuant to this paragraph).

(d) Further, notwithstanding anything to the contrary contained in any Loan
Document, if within sixty (60) days following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of any of the Loan Documents, then the Administrative
Agent (acting in its sole discretion) and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower, Administrative Agent or L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable has notified Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in its discretion, agree to
accept notices and other communications to it

 

97



--------------------------------------------------------------------------------

hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

(d) Change of Address, Etc. Each of Borrower, Administrative Agent and L/C
Issuer may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent and
L/C Issuer. In addition, each Lender agrees to notify Administrative Agent from
time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar

 

98



--------------------------------------------------------------------------------

designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and the Lenders. Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Administrative
Agent may be recorded by Administrative Agent, and each of the parties hereto
hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by an Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for an Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by an Agent, any Lender
or the L/C Issuer (including the fees, charges and disbursements of any counsel
for an Agent, any Lender or the L/C Issuer), and shall pay all fees and time
charges for attorneys who may be employees of an Agent, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with

 

99



--------------------------------------------------------------------------------

the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify each Agent (and any
sub-agent thereof), each Lender and the L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of an Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to an Agent (or any sub-agent thereof), the L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub-agent), the L/C Issuer or such Related Party,
as the case may be, such Lender’s Aggregate Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may

 

100



--------------------------------------------------------------------------------

be, was incurred by or asserted against such Agent (or any such sub-agent) or
the L/C Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for such Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of an
Agent and the L/C Issuer, the replacement of any Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, the L/C Issuer or any Lender, or
Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, the L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

101



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent,
the L/C Issuer and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by the Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent

 

102



--------------------------------------------------------------------------------

assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loans or
the Revolving Credit Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to Borrower or
any of Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the

 

103



--------------------------------------------------------------------------------

rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent, the L/C Issuer and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to Section 10.06(e),
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

 

104



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Credit Commitment and Loans pursuant to Section 10.06(b), Bank of America may,
upon 30 days’ notice to Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, Borrower shall be entitled to
appoint from among Lenders a successor L/C Issuer hereunder; provided, however,
that no failure by Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor L/C
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, as the case
may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

105



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Administrative Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrower.

For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Administrative Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of Administrative Agent, to the fullest extent permitted
by applicable law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and

 

106



--------------------------------------------------------------------------------

all of the obligations of Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the L/C Issuer
or any such Affiliate, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit

 

107



--------------------------------------------------------------------------------

Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives Borrower the right to replace a Lender
as a party hereto, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

108



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE STATE OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

109



--------------------------------------------------------------------------------

10.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by Administrative Agent and the Arranger, are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and Administrative Agent and the Arranger, on the other hand, (B) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower or
any of its Affiliates, or any other Person and (B) neither Administrative Agent
nor the Arranger has any obligation to Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent and the Arranger and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of Borrower and its Affiliates, and neither Administrative Agent nor
the Arranger has any obligation to disclose any of such interests to Borrower or
its Affiliates. To the fullest extent permitted by law, Borrower hereby waives
and releases any claims that it may have against Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

 

110



--------------------------------------------------------------------------------

10.18 Time of the Essence. Time is of the essence of the Loan Documents.

[The remainder of this page is intentionally left blank.]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY PARTNERS, LTD. By:   /s/ Joseph H. LeBlanc Name:   Joseph H. LeBlanc
Title:   Treasurer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:   /s/
Todd MacNeill Name:   Todd MacNeill Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, and as L/C Issuer By:   /s/ Adam H. Fey
Name:   Adam H. Fey Title:   Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]